Exhibit 10.60

EXECUTION COPY








____________________________________________________________




NOTE PURCHASE AGREEMENT


(Secured Variable Funding Notes, Series 2011-1)


Dated as of December 14, 2011


Among


APPLE RIDGE FUNDING LLC
as Issuer,


CARTUS CORPORATION,
as Servicer,


THE COMMERCIAL PAPER CONDUITS FROM TIME TO TIME PARTY HERETO,
as the Conduit Purchasers,


THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO,
as Committed Purchasers,


THE PERSONS FROM TIME TO TIME PARTY HERETO,
as Managing Agents,
and
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as Administrative Agent and Lead Arranger
________________________________________________________________




--------------------------------------------------------------------------------

Exhibit 10.60

\
ARTICLE I DEFINITIONS
1


SECTION 1.01.
Certain Defined Terms
1


SECTION 1.02.
Other Terms
8


SECTION 1.03.
Computation of Time Periods
8


SECTION 1.04.
Foreign Currency Receivables
8


ARTICLE II PURCHASE AND SALE OF SERIES 2011-1 NOTES
8


SECTION 2.01.
Purchase and Transfer of Series 2011-1 Notes
8


SECTION 2.02.
Increases and Reductions to the Series Outstanding Amount
9


SECTION 2.03.
Calculation and Payment of Interest and Fees
10


SECTION 2.04.
Tranches
10


SECTION 2.05.
Reductions and Increases to Stated Amount
11


SECTION 2.06.
Increased Costs
12


SECTION 2.07.
Increased Capital
12


SECTION 2.08.
Taxes
13


SECTION 2.09.
Funding Losses
15


SECTION 2.10.
Nonrecourse Obligations
15


SECTION 2.11.
Extension of Term
16


ARTICLE III CONDITIONS PRECEDENT
16


SECTION 3.01.
Conditions Precedent to Effectiveness
16


SECTION 3.02.
Conditions Precedent to Purchase
17


SECTION 3.03.
Conditions Precedent to each Increase
18


ARTICLE IV REPRESENTATIONS AND WARRANTIES
18


SECTION 4.01.
Representations and Warranties of the Issuer
18


ARTICLE V COVENANTS AND INDEMNITIES
20


SECTION 5.01.
Covenants of the Issuer and Servicer
20


SECTION 5.02.
Indemnification
24


ARTICLE VI THE ADMINISTRATIVE AGENT AND THE MANAGING AGENTS
25


SECTION 6.01.
Authorization and Action
25


SECTION 6.02.
Administrative Agent’s Reliance, Etc
25


SECTION 6.03.
Administrative Agent and Affiliates
25


SECTION 6.04.
Purchase Decision
26


SECTION 6.05.
Indemnification of the Administrative Agent
26


SECTION 6.06.
Successor Administrative Agent
26


SECTION 6.07.
Authorization and Action of Managing Agents
27


SECTION 6.08.
Successor Managing Agent
27


SECTION 6.09.
Payments by a Managing Agent
27


ARTICLE VII MISCELLANEOUS
27


SECTION 7.01.
Amendments, Waivers and Consents, Etc.
27


SECTION 7.02.
Notices
28




i

--------------------------------------------------------------------------------

Exhibit 10.60

SECTION 7.03.
No Waiver; Remedies; Rights of Purchasers, Etc.
28


SECTION 7.04.
Binding Effect; Assignability
28


SECTION 7.05.
Securities Laws; Series 2011-1 Note as Evidence of
 
 
Indebtedness
29


SECTION 7.06.
SUBMISSION TO JURISDICTION
29


SECTION 7.07.
GOVERNING LAW; WAIVER OF JURY TRIAL
30


SECTION 7.08.
Costs and Expenses
30


SECTION 7.09.
No Proceedings
31


SECTION 7.10.
Execution in Counterparts; Severability
31


SECTION 7.11.
Limited Recourse Obligations
31


SECTION 7.12.
Confidentiality
32


SECTION 7.13.
USA PATRIOT Act
32





SCHEDULES AND EXHIBITS
SCHEDULE I            Conditions Precedent Documents
SCHEDULE II            Purchaser Group Information
SCHEDULE III            Notice Information
EXHIBIT A            Form of Assignment and Acceptance
EXHIBIT B            Form of Increase Request
EXHIBIT C            Form of Stated Amount Reduction Notice
EXHIBIT D            Form of Stated Amount Increase Notice
EXHIBIT E            Form of Series Supplement







ii

--------------------------------------------------------------------------------

Exhibit 10.60

NOTE PURCHASE AGREEMENT


(Secured Variable Funding Notes, Series 2011-1)


Dated as of December 14, 2011


APPLE RIDGE FUNDING LLC, a Delaware limited liability company, as Issuer, CARTUS
CORPORATION, a Delaware corporation, as Servicer, THE COMMERCIAL PAPER CONDUITS
FROM TIME TO TIME PARTY HERETO, as Conduit Purchasers, THE FINANCIAL
INSTITUTIONS FROM TIME TO TIME PARTY HERETO, as Committed Purchasers, THE
PERSONS FROM TIME TO TIME PARTY HERETO, as Managing Agents and CRÉDIT AGRICOLE
CORPORATE AND INVESTMENT BANK (“CA-CIB”), in its capacity as administrative
agent for the Purchasers (in such capacity, the “Administrative Agent”) and as
Lead Arranger agree as follows:


WHEREAS, the Issuer has entered into that certain Indenture (as defined below)
which provides for the issuance of Notes from time to time and the Purchasers
desire to purchase a Series of Notes to be issued pursuant to the Series
Supplement described below;


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.01.    Certain Defined Terms. Unless otherwise defined herein,
capitalized terms used in this Agreement have the meanings set forth in the
Indenture or the Series Supplement (each as defined below), as applicable. In
addition, the following terms have the following respective meanings:
“Administrative Agent” is defined in the preamble.
“Agreement” means this Note Purchase Agreement, as the same may from time to
time be amended, restated, supplemented or otherwise modified.
“Alternate Base Rate” means, with respect to any Interest Period, the daily
average of a fluctuating interest rate per annum as shall be in effect from time
to time during such Interest Period, which rate shall at all times be equal to
the highest of: (i) the rate of interest announced publicly in New York City by
the Administrative Agent from time to time as the Administrative Agent’s prime
rate for borrowings in United States dollars, (ii) the sum of the Federal Funds
Rate in effect at such time plus 0.50% and (iii) the sum of the one-month
Eurodollar Rate in effect at such time plus 1.0%.
“ARSC” means Apple Ridge Services Corporation, a Delaware corporation.
“Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement in substantially the form of Exhibit A hereto pursuant to which any
Purchaser assigns all or a portion of its rights and obligations under this
Agreement and the other Transaction Documents.
“Balance Sheet Purchaser Group” each Purchaser Group other than a CP Funding
Purchaser Group that is identified on Schedule II hereto as a “Balance Sheet
Purchaser Group,” or in any Assignment and Acceptance Agreement as a “Balance
Sheet Purchaser Group.”

1

--------------------------------------------------------------------------------

Exhibit 10.60

“Base Rate Tranche” means a Tranche for which interest is calculated by
reference to the Alternate Base Rate.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.
“Closing Date” means December 16, 2011.
“Commercial Paper Notes” means, with respect to any Conduit Purchaser, the
commercial paper notes issued by such Conduit Purchaser allocated in whole or in
part by its related Managing Agent to fund the investment of such Conduit
Purchaser in the Series 2011-1 Notes.
“Commitment” means (i) with respect to each Committed Purchaser, the commitment
of such Committed Purchaser to purchase an interest in the Series 2011-1 Notes
on the Closing Date and to fund Increases on any Increase Date in accordance
herewith in an amount not to exceed the dollar amount set forth opposite such
Committed Purchaser’s name under the heading “Commitment” on Schedule II
attached hereto, as such amount may be increased or reduced pursuant to Section
2.05 of this Agreement, minus the dollar amount of any Commitment or portion
thereof assigned by such Committed Purchaser in accordance with this Agreement,
plus the dollar amount of any increase to such Committed Purchaser’s commitment
consented to by such Committed Purchaser prior to the time of determination and
(ii) with respect to any assignee of a Committed Purchaser pursuant to an
Assignment and Acceptance Agreement, the commitment of such assignee to purchase
an interest in the Series 2011-1 Notes and to fund Increases on any Increase
Date in accordance herewith in an amount not to exceed such assignee’s
commitment, minus the dollar amount of such commitment or portion thereof
assigned by such assignee pursuant to an Assignment and Acceptance prior to the
time of determination.
“Commitment Termination Date” means December 12, 2012, or such later date to
which the Commitment Termination Date may be extended in accordance with Section
2.11 of this Agreement.
“Committed Percentage” means, for each Committed Purchaser within any Purchaser
Group, with respect to any date of determination, (i) a fraction (expressed as a
percentage) having as its numerator the Commitment of such Committed Purchaser
as of such date and as its denominator the sum of the Commitments of all
Committed Purchasers within the related Purchaser Group as of such date or (ii)
such other percentage as is agreed to by such Committed Purchaser and its
Managing Agent so long as the sum of the Committed Percentages for all Committed
Purchasers within the same Purchaser Group remains at 100%.
“Committed Purchaser” means, with respect to any Purchaser Group, each of the
financial institutions specified as such on Schedule II to this Agreement or in
the applicable Assignment and Acceptance Agreement pursuant to which such Person
becomes a party hereto and their respective successors and permitted assigns,
and “Committed Purchasers” shall mean, collectively, all of the foregoing.

2

--------------------------------------------------------------------------------

Exhibit 10.60

“Conduit Purchaser” means, with respect to any CP Funding Purchaser Group, each
Person specified as such on Schedule II to this Agreement or in the Assignment
and Acceptance Agreement pursuant to which such Person became a party hereto and
their respective successors and permitted assigns (including any related
Permitted Conduit Assignee), and “Conduit Purchasers” shall mean, collectively,
all of the foregoing.
“CP Disruption” means the inability of any Conduit Purchaser, at any time,
whether as a result of a prohibition or any other event or circumstance
whatsoever, to raise funds through the issuance of its Commercial Paper Notes in
the United States commercial paper market.
“CP Funding Purchaser Group” each Purchaser Group that includes one or more
Conduit Purchasers that may fund Increases hereunder by issuing Commercial Paper
Notes that is identified on Schedule II hereto as a “CP Funding Purchaser
Group,” or in any Assignment and Acceptance Agreement as a “CP Funding Purchaser
Group.”
“CP Rate” means, with respect to any Conduit Purchaser for any Interest Period
and the related CP Tranche, (a) if such CP Tranche is funded through Pooled
Commercial Paper Notes, a per annum rate equal to a fraction (expressed as a
percentage) the numerator of which is equal to (i) the sum of all Pooled CP
Costs, determined on a pro rata basis, based upon the percentage share that such
CP Tranche represents in relation to all assets or investments associated with
any assets held by such Conduit Purchaser and funded substantially with Pooled
Commercial Paper Notes for each day during such Interest Period (or portion
thereof), and the denominator of which is equal to (ii) the weighted daily
average of the Series Outstanding Amount during such Interest Period, and (b) if
such CP Tranche is not funded through Pooled Commercial Paper Notes, a rate per
annum equal to the sum of (i) the rate (or if more than one rate, the weighted
average of the rates) determined by converting to an interest-bearing equivalent
rate per annum, the discount rate (or rates) at which Commercial Paper Notes
issued to fund or maintain such CP Tranche, as the case may be, may be sold by
any placement agent or commercial paper dealer selected by its related Managing
Agent (as agreed between each such agent or dealer and such Managing Agent),
plus (ii) the commissions and charges charged by such placement agent or
commercial paper dealer with respect to such Commercial Paper Notes, expressed
as a percentage of such face amount and converted to an interest-bearing
equivalent rate per annum.
“CP Tranche” means a Tranche for which interest is calculated by reference to
the CP Rate.
“Eurodollar Determination Date” means, for any Eurodollar Tranche Period, the
second (2nd) Business Day prior to the commencement of such Eurodollar Tranche
Period.
“Eurodollar Rate” means, for any Eurodollar Tranche and the Eurodollar Tranche
Period therefor, a rate per annum equal to the London interbank offered rate for
deposits in United States dollars in an amount comparable to such Tranche and
for a period equal to such Eurodollar Tranche Period which appears on Reuters
Screen LIBOR01 Page (or any successor page) as of 11:00 a.m., London time, on
the related Eurodollar Determination Date, divided by the remainder of one minus
the Eurodollar Reserve Percentage applicable during such Eurodollar Tranche
Period, if any. If such rate does not appear on Reuters Screen LIBOR01 Page (or
any successor page), the rate for such day will be determined on the basis of
the rates at which deposits in United States dollars in an amount comparable to
such Tranche and for a period equal to such Eurodollar Tranche Period are
offered to the related Managing Agent at approximately 11:00 a.m., London time,
on such Eurodollar Determination Date by prime banks in the London interbank
market.
“Eurodollar Rate Disruption Event” means, for any Owner, for any Interest
Period, any of the following: (i) a determination by such Owner that it would be
contrary to law or the directive of any

3

--------------------------------------------------------------------------------

Exhibit 10.60

central bank or other Governmental Authority to obtain United States dollars in
the London interbank market to fund or maintain its investment in the Series
2011-1 Notes for such Interest Period, (ii) the inability of such Owner, by
reason of circumstances affecting the London interbank market generally, to
obtain United States dollars in such market to fund its investment in the Series
2011-1 Notes for such Interest Period or (iii) a determination by such Owner
that the maintenance of its investment in the Series 2011-1 Notes for such
Interest Period at the Eurodollar Rate will not adequately and fairly reflect
the cost to such Owner of funding such investment at such rate.
“Eurodollar Reserve Percentage” means, as of any day, the percentage (expressed
as a decimal) in effect on such day, as prescribed by the Board of Governors of
the Federal Reserve System (or any successor), for determining the maximum
reserve requirements applicable to “Eurocurrency Liabilities” pursuant to
Regulation D or any other applicable regulation of the Board of Governors of the
Federal Reserve System (or any successor) which prescribes reserve requirements
applicable to “Eurocurrency Liabilities” as currently defined in Regulation D.
“Eurodollar Tranche” means a Tranche for which interest is calculated by
reference to the Eurodollar Rate.
“Eurodollar Tranche Period” means, on any Business Day, with respect to any
Eurodollar Tranche, a period of up to one month commencing on such Business Day.
If such Eurodollar Tranche Period would end on a day that is not a Business Day,
such Eurodollar Tranche Period shall end on the next succeeding Business Day,
unless such extension would cause the last day of such Eurodollar Tranche Period
to occur in the next following calendar month, in which event the last day of
such Eurodollar Tranche Period shall occur on the next preceding Business Day.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement, and any regulations or official interpretations thereof.
“Federal Bankruptcy Code” means the federal bankruptcy code of the United States
of America codified in Title 11 of the United States Code, as amended, modified,
succeeded or replaced from time to time.
“Federal Funds Rate” means, for any day, a fluctuating interest rate per annum
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day for such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Increase Request” means a request for an Increase in substantially the form
attached hereto as Exhibit B.

4

--------------------------------------------------------------------------------

Exhibit 10.60

“Indemnified Party” is defined in Section 5.02.
“Indenture” means that certain Master Indenture, dated as of April 25, 2000,
between the Issuer and U.S. Bank National Association, as Indenture Trustee,
Paying Agent, Authentication Agent and Transfer Agent, and Registrar, as
amended, restated, supplemented or otherwise modified from time to time.
Notwithstanding the foregoing, solely for purposes of the first sentence of
Section 1.01 hereof, for the time period between the date hereof and the Closing
Date, all references to the “Indenture” shall mean the Indenture, as would be
amended by the Seventh Omnibus Amendment on the Closing Date.
“Lien” has the meaning given in the Purchase Agreement.
“Liquidity Provider” means the Person or Persons which provide liquidity support
to a Conduit Purchaser pursuant to a Liquidity Provider Agreement.
“Liquidity Provider Agreement” means an agreement between a Conduit Purchaser
and a Liquidity Provider evidencing the obligation of such Liquidity Provider to
provide liquidity support to such Conduit Purchaser in connection with the
issuance by such Conduit Purchaser of Commercial Paper Notes.
“Managing Agent” means with respect to any Purchaser Group, the Person
identified as such on Schedule II to this Agreement or in the Assignment and
Acceptance Agreement pursuant to which the members of such Purchaser Group
became parties hereto.


“Material Adverse Effect” means an event, development or circumstance that has
had or could reasonably be expected to have a material adverse effect on (a) the
business, assets, operations or condition (financial or otherwise) of Realogy,
Cartus, CFC, ARSC or the Issuer, (b) the ability of Realogy, Cartus, CFC, ARSC
or the Issuer to perform any of its obligations under the Transaction Documents
in accordance with the terms thereof, (c) the legality, validity or
enforceability of the Transaction Documents, or (d) the rights and remedies of
the Administrative Agent or any of the Purchasers or their ability to enforce or
otherwise enjoy such rights and remedies.
“Nonrenewing Group” means any Purchaser Group, the Managing Agent for which has
not consented to an extension of the Commitment Termination Date requested by
the Issuer in accordance with Section 2.11.
“Nonrenewing Purchaser” means any Committed Purchaser which is a member of a
Nonrenewing Group.
“Other Taxes” is defined in Section 2.08.
“Owner” means (a) each Conduit Purchaser, (b) each Committed Purchaser, (c) each
Liquidity Provider, Program Support Provider or other Person that has purchased,
or has entered into a commitment to purchase, the Series 2011-1 Notes or an
interest therein from a Conduit Purchaser pursuant to a Liquidity Provider
Agreement, Program Support Agreement or otherwise, and (d) any insurance
company, bank or other funding entity providing liquidity, credit enhancement or
back-up purchase support or facilities to any Conduit Purchaser.
“Permitted Conduit Assignee” means, with respect to any Purchaser Group, any
commercial paper conduit administered by the Managing Agent for such Purchaser
Group or any of its Affiliates, so long

5

--------------------------------------------------------------------------------

Exhibit 10.60

as such commercial paper conduit’s commercial paper notes are not rated lower
than A-2 by S&P or lower than P-2 by Moody’s.
“Permitted Lien” has the meaning given in the Purchase Agreement.
“Pooled Commercial Paper Notes” means, with respect to any Conduit Purchaser,
commercial paper notes of such Conduit Purchaser subject to any particular
pooling arrangement by such Conduit Purchaser.
“Pooled CP Costs” means, with respect to any Conduit Purchaser for any day, an
amount equal to (i) the discount or yield accrued on its Pooled Commercial Paper
Notes on such day, plus (ii) any and all accrued commissions in respect of
placement agents and commercial paper dealers, and issuing and paying agent fees
incurred, in respect of such Pooled Commercial Paper Notes for such day, plus
(iii) other costs associated with funding small or odd-lot amounts with respect
to all receivable purchase facilities which are funded by its Pooled Commercial
Paper Notes for such day, minus (iv) any accrual of income net of expenses
received on such day from investment of collections received under all
receivable purchase facilities funded substantially with its Pooled Commercial
Paper Notes.
“Program Support Agreement” means an agreement between a Conduit Purchaser and a
Program Support Provider evidencing the obligation of such Program Support
Provider to provide liquidity or credit enhancement or asset purchase facilities
for or in respect of any assets or liabilities of such Conduit Purchaser in
connection with the issuance by such Conduit Purchaser of Commercial Paper
Notes.
“Program Support Provider” means the Person or Persons who will provide program
support to a Conduit Purchaser pursuant to a Program Support Agreement.
“Program Termination Date” means December 11, 2013.
“Pro Rata Share” means, for a Purchaser Group at any time of determination, a
fraction (expressed as a percentage) having the Purchaser Group Limit for such
Purchaser Group as its numerator and the Stated Amount as its denominator;
provided, however, that if any Purchaser fails to fund any amount as required
hereunder, “Pro Rata Share” shall mean, for purposes of making all distributions
hereunder, a fraction (expressed as a percentage) having the portion of the
Series Outstanding Amount funded by each Purchaser Group as its numerator and
the Series Outstanding Amount as its denominator.
“Purchase” means the purchase of the Series 2011-1 Notes by the Purchasers from
the Issuer on the Closing Date.
“Purchaser Group” means each group of Purchasers consisting of a Managing Agent,
one or more Committed Purchasers and any related Conduit Purchasers, Liquidity
Providers and Program Support Providers (and their respective permitted
assigns). As of the Closing Date, the initial Purchaser Groups are set forth on
Schedule II hereto.
“Purchaser Group Limit” means (i) with respect to each Purchaser Group existing
on the date hereof, the amount set forth opposite the name of such Purchaser
Group on Schedule II attached hereto, as such amount may be increased or
decreased pursuant to Section 2.05 hereof, or reduced pursuant to Section
7.04(c) hereof and (ii) with respect to any other Purchaser Group, the amount
indicated in the Assignment and Acceptance Agreement pursuant to which the
members of such Purchaser Group become parties to this

6

--------------------------------------------------------------------------------

Exhibit 10.60

Agreement, as such amount may be decreased pursuant to Section 2.05 hereof, or
reduced pursuant to Section 7.04(c) hereof.
“Purchaser” means, a Conduit Purchaser or Committed Purchaser as the context
requires and “Purchasers” means collectively, the Conduit Purchasers and the
Committed Purchasers.
“Rate Type” means the Eurodollar Rate, the Alternate Base Rate or the CP Rate.
“Realogy” means Realogy Corporation, a Delaware corporation, and its successors.
“Reported EBITDA” has the meaning given in the Transfer and Servicing Agreement.
“Required Managing Agents” means, at any time, Managing Agents representing
Purchaser Groups which hold Series 2011-1 Notes that represent at least 66 2/3%
of the Series Outstanding Amount or, if the Series Outstanding Amount is zero,
Managing Agents representing Purchaser Groups with Pro Rata Shares of not less
than 66 2/3%.
“Series 2011-1 Notes” has the meaning given in the Series Supplement.
“Series Supplement” means the Series 2011-1 Indenture Supplement, dated as of
the Closing Date, between the Issuer and U.S. Bank National Association, as
Indenture Trustee, Paying Agent, Authentication Agent and Transfer Agent, and
Registrar, supplementing the Indenture, as the same may be amended, restated,
supplemented or otherwise modified from time to time. Notwithstanding the
foregoing, solely for purposes of the first sentence of Section 1.01 hereof, for
the time period between the date hereof and Closing Date, the “Series
Supplement” shall mean the form of the Series Supplement attached hereto as
Exhibit E.
“Seventh Omnibus Amendment” means the Seventh Omnibus Amendment, dated as of
December 14, 2011, by and among Cartus, CFC, ARSC, the Issuer, Realogy, U.S.
Bank National Association, as Indenture Trustee, Paying Agent, Authentication
Agent and Transfer Agent and Registrar, the Managing Agents party thereto and
CA-CIB, as Administrative Agent and Lead Arranger, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
“Solvent” means, with respect to any Person and as of any particular date, (i)
the present fair market value (or present fair saleable value) of the assets of
such Person is not less than the total amount required to pay the probable
liabilities of such Person on its total existing debts and liabilities
(including contingent liabilities) as they become absolute and matured, (ii)
such Person is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business, (iii) such Person is not incurring debts
or liabilities beyond its ability to pay such debts and liabilities as they
mature and (iv) such Person is not engaged in any business or transaction, and
is not about to engage in any business or transaction, for which its property
would constitute unreasonably small capital after giving due consideration to
the prevailing practice in the industry in which such Person is engaged.
“Stated Amount Increase Notice” has the meaning set forth in Section 2.05(b).
“Taxes” has the meaning set forth in Section 2.08(a).

7

--------------------------------------------------------------------------------

Exhibit 10.60

“Term-Out Deposit Amount” means, as of any date of determination in respect of
any Nonrenewing Group, the amount deposited by the related Nonrenewing
Purchasers into their Term-Out Period Account pursuant to Section 2.11 minus the
amount of any Increases funded through withdrawals from such Term-Out Period
Account pursuant to Section 4.08 of the Series Supplement plus the amount of any
Decreases or other payments of Monthly Principal transferred from the Series
2011-1 Principal Subaccount to such Term-Out Period Account under Section 4.03
of the Series Supplement.
“Term-Out Period” means, with respect to any Nonrenewing Group and any
Nonrenewing Purchaser, the period commencing on the date, if any, on which such
Nonrenewing Group establishes its Term-Out Period Account and makes the initial
deposit therein pursuant to Section 2.11 of this Agreement and ending on the
commencement of the Amortization Period.
“Tranche” is defined in Section 2.04.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.
SECTION 1.02.    Other Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles in the United States. The words “hereof,” “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
Section, Schedule and Exhibit references contained in this Agreement are
references to Sections, Schedules and Exhibits in or to this Agreement unless
otherwise specified; and the term “including” means “including without
limitation.”
SECTION 1.03.    Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding.”
SECTION 1.04.     Foreign Currency Receivables. To the extent any Receivables
are denominated in any currency other than Dollars, all references herein to
such Receivables shall mean the Dollar Equivalent of such Receivables.
ARTICLE II    
PURCHASE AND SALE OF SERIES 2011-1 NOTES
SECTION 2.01.    Purchase and Transfer of Series 2011-1 Notes.
(a)    On the terms and subject to the conditions set forth in this Agreement,
the Indenture and the Series Supplement, and in reliance on the covenants,
representations and agreements set forth herein and therein, on the Closing Date
(i) the Issuer agrees to sell, transfer and deliver to each Managing Agent, on
behalf of the Purchasers in the related Purchaser Group, and (ii) each Conduit
Purchaser in a CP Funding Purchaser Group may, in its discretion, and each
Committed Purchaser in a Balance Sheet Purchaser Group and each Committed
Purchaser in a CP Funding Purchaser Group (if and to the extent that any Conduit
Purchaser in its CP Funding Purchaser Group determines not to so purchase) shall
purchase from the Issuer, a Series 2011-1 Note issued to its related Managing
Agent having an aggregate maximum face amount equal to the applicable Purchaser
Group Limit. Without limiting any other provision of this Agreement, the
obligation of any Purchaser to purchase an interest in a Series 2011-1 Note is
subject to the satisfaction of the conditions precedent set forth in Section
3.02 hereof.
(b)    On the Closing Date, the Issuer shall deliver to each Managing Agent on
behalf of

8

--------------------------------------------------------------------------------

Exhibit 10.60

the Purchasers in the related Purchaser Group, a Series 2011-1 Note, dated as of
the Closing Date, registered in the name of such Managing Agent having a face
amount equal to the Purchaser Group Limit of its Purchaser Group, and duly
authenticated by the Authentication Agent in accordance with the provisions of
the Indenture against delivery by such Managing Agent, on behalf of the
Purchasers in the related Purchaser Group, to the Issuer of such Purchaser
Group’s Pro Rata Share of the Initial Series Outstanding Amount.
SECTION 2.02.    Increases and Reductions to the Series Outstanding Amount.
(a)    Subject to the terms and conditions set forth in this Agreement and in
the Series Supplement, the Issuer may, in its discretion, at any time during the
Revolving Period deliver to the Indenture Trustee, each Managing Agent and the
Administrative Agent, an Increase Request not less than two (2) Business Days
prior to the applicable Increase Date, provided, that:
(i)    after giving effect to such Increase, (A) the Series Outstanding Amount
shall not exceed the Stated Amount at such time; (B) the Pro Rata Share of the
Series Outstanding Amount funded by each Purchaser Group shall not exceed its
Purchaser Group Limit and (C) the portion of the Series Outstanding Amount
funded by any Committed Purchaser shall not exceed its Commitment;
(ii)    the Increase Request shall specify: (A) the proposed date of the
requested Increase, (B) the amount of the requested Increase (which shall be in
a minimum amount of $2,500,000 or an integral multiple of $500,000 in excess
thereof or, such other amounts as may be agreed among the Issuer and the
Managing Agents), (C) the bank account to which the funds from such Increase
should be sent, (D) the requested Rate Type(s) and (E) if the requested Rate
Type is the Eurodollar Rate, the requested Eurodollar Tranche Period; and
(iii)    if such Increase would cause the Series 2011-1 Required Asset Amount to
be greater than the Series 2011-1 Allocated Adjusted Aggregate Receivable
Balance as shown on the most recent Receivables Activity Report, (A) each
Managing Agent must have received an interim servicing report, in a form to be
mutually agreed upon by the Issuer and the Managing Agents, based on the most
recently available interim reporting, which demonstrates that such Increase will
not cause a Series 2011-1 Asset Amount Deficiency to occur and (B) Schedule 2.1
of the Purchase Agreement must be updated to reflect each new Pool Relocation
Management Agreement included in such interim servicing report.
(b)    Subject to the terms and conditions set forth in this Agreement
(including Section 3.03 hereof) and the Series Supplement, on each Increase Date
the Conduit Purchasers in each CP Funding Purchaser Group, acting through the
related Managing Agent, may (but are not committed to) at the request of the
Issuer pursuant to an Increase Request, fund such Purchaser Group’s Pro Rata
Share of the requested Increase in amounts to be allocated among such Conduit
Purchasers by the related Managing Agent. If any Conduit Purchaser chooses at
any time not to fund its portion of such CP Funding Purchaser Group’s Pro Rata
Share of a requested Increase when requested by the Issuer or a Purchaser Group
is a Balance Sheet Purchaser Group, on the applicable Increase Date, the related
Committed Purchasers, acting through the related Managing Agent, shall, subject
to the conditions set forth in Section 3.03 hereof, fund their respective
Committed Percentages of the related Purchaser Group’s Pro Rata Share of the
amount of such Increase. Each funding of a Purchaser Group’s Pro Rata Share of
an Increase shall be paid by the related Purchasers to an account designated by
the related Managing Agent, provided that during a Term-Out Period, any
Nonrenewing Purchaser’s share of such Increase shall be funded from its Term-Out
Period Account in accordance with Section 4.08 of the Series Supplement. Each
Managing Agent shall deliver its Purchaser Group’s Pro Rata Share of the amount
of each Increase to the Issuer in Dollars in immediately available funds by 1:00
p.m. (New York City time) on the related Increase Date to an account designated
by the Issuer prior to the Increase Date. Each Increase funded by the Purchasers
hereunder shall represent an increase in the Series Outstanding Amount. Each
Managing Agent of a CP Funding Purchaser Group shall provide prompt

9

--------------------------------------------------------------------------------

Exhibit 10.60

notice to the Issuer and each other Managing Agent if any Conduit Purchaser in
its CP Funding Purchaser Group elects not to fund its share of any Increase.
(c)    Subject to the terms and conditions set forth in the Series Supplement,
at any time during the Revolving Period, in addition to the optional redemption
provisions set forth in Section 7.01 of the Series Supplement, the Issuer shall
have the right to reduce the Series Outstanding Amount by at least $5,000,000
(or such other amounts as may be agreed among the Issuer and the Managing
Agents) by causing Series 2011-1 Collections to be allocated to the Series
2011-1 Principal Subaccount for application towards principal payments of the
Series 2011-1 Notes; provided, that (i) the Issuer shall give at least two (2)
Business Days prior written notice to the Managing Agents, the Administrative
Agent and the Indenture Trustee in respect of such reduction; (ii) such
reduction of the Series Outstanding Amount shall be applied to reduce the
outstanding principal amount of the Series 2011-1 Note held by each Purchaser
Group ratably in accordance with its Pro Rata Share and (iii) unless the date of
such reduction is the last day of the applicable Interest Period (or, for
Eurodollar Tranches, the last day of the applicable Eurodollar Tranche Period),
the Issuer shall pay to the Managing Agents (for the account of the Purchasers
in the related Purchaser Group), the amount of any funding losses incurred by
the Purchasers in connection with such reduction in accordance with Section 2.09
of this Agreement.
SECTION 2.03.    Calculation and Payment of Interest and Fees.
(a)    Each Managing Agent shall, no later than the Business Day preceding the
next Determination Date, notify the Indenture Trustee and the Servicer of the
total interest and total Monthly Program Fees accrued during the immediately
preceding Interest Period to be paid to its Purchaser Group on the relevant
Distribution Date.
(b)    Interest on each Tranche during each Interest Period shall accrue at the
applicable Series 2011-1 Tranche Rate for such Interest Period and all accrued
and unpaid interest on each Tranche shall be payable on each Distribution Date
in accordance with the terms of the Series Supplement. Interest with respect to
any Tranche due but not paid on any Distribution Date will be due on the next
succeeding Distribution Date together with Additional Interest as calculated in
accordance with the terms of the Series Supplement.
(c)    The Issuer shall pay to each Managing Agent, for the account of the
Purchasers in the related Purchaser Group, the Facility Fee and Program Fee
pursuant to the Fee Letter. The Facility Fee and the Program Fee will constitute
“Monthly Program Fees” as defined in the Series Supplement and shall be due and
payable on each Distribution Date pursuant to Section 4.04 of the Series
Supplement.
SECTION 2.04.    Tranches.
(a)    Each funding made by the Purchasers in the same Purchaser Group on any
Increase Date having one Rate Type shall be referred to herein as a “Tranche”.
The Issuer shall select the Rate Type(s) to apply to each Tranche for the
related Interest Period in the related Increase Request; provided, however, that
(i)    the selection of such Rate Type(s) shall be subject to the approval of
each Managing Agent in its sole and absolute discretion;
(ii)    Balance Sheet Purchaser Groups will not be required to fund at the CP
Rate;
(iii)    if any Managing Agent of a CP Funding Purchaser Group notifies the
Issuer and the Servicer that a CP Disruption has occurred, the Eurodollar Rate
shall automatically apply to any CP Tranche of such CP Funding Purchaser Group
from and after such notice until such Managing Agent notifies the Issuer and the
Servicer that such CP Disruption has ceased (it being agreed that each Managing
Agent shall give the Issuer and the Servicer prompt notice that any such CP
Disruption

10

--------------------------------------------------------------------------------

Exhibit 10.60

has ceased); and
(iv)    any portion of the Series Outstanding Amount that is not allocated to a
CP Tranche shall be a Eurodollar Tranche unless: (A) on or prior to the first
day of the next related Interest Period, such Managing Agent has given the
Issuer and the Servicer notice that a Eurodollar Rate Disruption Event has
occurred and such Managing Agent shall not have subsequently notified the
Servicer and the Issuer that such Eurodollar Rate Disruption Event no longer
exists (it being agreed that each Managing Agent shall give the Issuer and the
Servicer prompt notice that any such Eurodollar Rate Disruption Event no longer
exists); (B) such Managing Agent did not receive notice that such Tranche was to
be a Eurodollar Tranche by 11:00 A.M. (New York City time) on the second
Business Day preceding the first day of such Interest Period; or (C) the
Outstanding Tranche Amount of such Tranche is less than $1,000,000, in any of
which events such Tranche shall be a Base Rate Tranche.
The Administrative Agent shall promptly, upon the request of any party, notify
each Managing Agent, the Issuer and the Servicer of the Alternate Base Rate
applicable to any Base Rate Tranche.
(b)    The Managing Agents may at any time after the occurrence and during the
continuance of any Amortization Event, or at any time after the Amortization
Period has commenced either (i) divide any Tranche into two or more Tranches
having an aggregate Outstanding Tranche Amount equal to the Outstanding Tranche
Amount of such divided Tranche, or (ii) combine any two or more Tranches into a
single Tranche having an Outstanding Tranche Amount equal to the aggregate of
the Outstanding Tranche Amounts of such Tranches; provided, however, that no
Tranche owned by any Conduit Purchaser may be combined with a Tranche owned by
any other Purchaser and no Tranche held by the Committed Purchasers in any
Purchaser Group may be combined with any Tranche held by the Committed
Purchasers in any other Purchaser Group; and provided further that if any such
Tranche is requested to become a Eurodollar Tranche, such notice must be
received at least two (2) Business Days’ prior to the last day of the Tranche
Period for such Tranche.
SECTION 2.05.    Reductions and Increases to Stated Amount.
(a)    The Issuer may at any time, upon at least two (2) Business Days’ prior
written notice to each Managing Agent, the Indenture Trustee and the
Administrative Agent, such notice to be in the form of Exhibit C hereto,
terminate in whole or reduce in part the Stated Amount; provided, however, that
each partial reduction shall (i) be in an amount equal to $5,000,000 or an
integral multiple thereof, (ii) reduce each Purchaser Group Limit hereunder
ratably in accordance with the respective Purchaser Group’s Pro Rata Share of
such reduction to the Stated Amount and (iii) reduce each Committed Purchaser’s
Commitment ratably within their respective Purchaser Group in accordance with
each Committed Purchaser’s Committed Percentage.
(b)    To the extent the Stated Amount has been reduced pursuant to Section
2.05(a), the Issuer may, from time to time upon at least thirty (30) days’ prior
written notice to each Managing Agent, the Indenture Trustee and the
Administrative Agent, request an increase to the Stated Amount. Each such notice
shall be substantially in the form of Exhibit D hereto (each a “Stated Amount
Increase Notice”) and shall specify (i) the proposed date such increase shall
become effective, (ii) the proposed amount of such increase, which amount may
not increase the Stated Amount to an amount greater than $400,000,000 and shall
be in a minimum amount of $5,000,000 or an integral multiple thereof; (iii) the
identity of the Purchaser Group(s) (and members thereof) whose Purchaser Group
Limit(s) will be increased in connection therewith; (iv) the identity of all
Committed Purchasers in such Purchaser Group and the amount of their respective
Commitments after giving effect to such increase in the Stated Amount; and (v) a
recalculation of the Pro Rata Shares which will become effective upon such
increase in the Stated Amount. No such increase shall become effective unless
and until (i) each of the Administrative Agent and the Required Managing Agents
shall have given their prior written consent thereto (such consent not to be
unreasonably withheld) and (ii) either (x) the

11

--------------------------------------------------------------------------------

Exhibit 10.60

Commitments of the Committed Purchasers in such Purchaser Group have been
increased by the amount of such increase in the Stated Amount, as evidenced by
the Managing Agent for such Purchaser Group and each of the Purchasers in such
Purchaser Group giving their written consent thereto or (y) one or more
additional Purchaser Groups have become parties to this Agreement by executing a
joinder agreement in form and substance reasonably acceptable to the Required
Managing Agents and the Issuer. Notwithstanding anything to the contrary set
forth herein, nothing contained in this Agreement shall constitute a commitment
on the part of any Purchaser hereunder to agree to any such increase, or to
assume or increase any obligation to the Issuer at any time.
SECTION 2.06.    Increased Costs. If, due to any Change in Law, any reserve or
deposit or similar requirement shall be imposed, modified or deemed applicable,
any basis of taxation shall be changed (other than as a result of a change in
laws and regulations with respect to income tax, branch profits or franchise
taxes) or any other condition shall be imposed, and there shall be any increase
in the cost to any Owner of making, funding, or maintaining the principal
outstanding under, a Series 2011-1 Note or in the cost to any Owner of agreeing
to make, fund, or maintain any principal outstanding under, a Series 2011-1
Note, then the Issuer shall from time to time, upon demand by any such Owner, by
the submission of the certificate described below, pay to such Owner, additional
amounts sufficient to compensate such Owner for such increased cost; provided,
however, that before making any such demand, such Owner has agreed to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to take such steps (including the designation of a different
applicable lending office) as would avoid the need for, or reduce the amount of,
such additional cost and would not, in the judgment of such Owner, be otherwise
disadvantageous to such Owner. A certificate setting forth in reasonable detail
the reasons for and the amount of such increased cost submitted to the Issuer
and the Indenture Trustee by the relevant Owner, or the related Managing Agent
on behalf of such Owner, shall be conclusive and binding for all purposes,
absent manifest error.
SECTION 2.07.    Increased Capital. If any Owner determines that any Change in
Law affects or would affect capital adequacy or the amount of capital required
or expected to be maintained by such Owner or any corporation controlling such
Owner and that the amount of such capital is increased as a result of the
existence of this Agreement, the Series Supplement or the obligations of a
Liquidity Provider under a Liquidity Provider Agreement or the obligations of a
Program Support Provider under a Program Support Agreement, or has or would have
the effect of reducing such Owner’s rate of return on capital then, upon demand
by any such Owner, by the submission of the certificate described below, the
Issuer shall pay to such Owner, from time to time, as specified by such Owner,
additional amounts sufficient to compensate such Owner in light of such
circumstance, to the extent that such Owner reasonably determines such increase
in capital to be allocable to a Series 2011-1 Note or the existence of this
Agreement, the Series Supplement, any Liquidity Provider’s obligations under a
Liquidity Provider Agreement or any Program Support Provider’s obligations under
a Program Support Agreement. In determining such amounts, such Owner may use any
reasonable averaging and attribution methods, consistent with the averaging and
attribution methods generally used by such Owner in connection with commitments
of that type. A certificate as to such amounts submitted to the Issuer and the
Indenture Trustee by the relevant Owner, or by the related Managing Agent on
behalf of such Owner, setting forth the basis therefor and calculation thereof
in reasonable detail, shall be conclusive and binding for all purposes, absent
manifest error.
SECTION 2.08.    Taxes.
(a)    All payments made by the Issuer under this Agreement, the Series
Supplement, the Fee Letter and any Series 2011-1 Note to or for the benefit of a
Series 2011-1 Noteholder, the Administrative Agent or any Owner shall be made,
to the extent allowed by law, free and clear of, and without deduction or
withholding for or on account of, any present or future taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority having
taxing authority (excluding income taxes, branch profits or franchise taxes
based on income or gross receipts and U.S. federal withholding taxes imposed
under FATCA (or any amended or successor

12

--------------------------------------------------------------------------------

Exhibit 10.60

version of FATCA that is substantively comparable and not materially more
onerous to comply with)) imposed on such Person as a result of any present or
former connection between the jurisdiction of the government or taxing authority
imposing such tax or any political subdivision or taxing authority thereof or
therein and such Person (other than any connection arising solely from such
Person having executed, delivered or performed its obligations or received a
payment under, or enforced, this Agreement, the Series Supplement or a Series
2011-1 Note or any other related document to which such Person is a party) (all
such non‑excluded taxes, levies, imposts, duties, charges, fees, deductions and
withholdings being hereinafter called “Taxes”). If any Taxes are required to be
withheld from any amounts payable to or under the Series 2011-1 Note, (i) the
sum payable by the Issuer shall be increased as may be necessary so that, after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.08), the relevant Person receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Issuer shall make such deductions, and (iii) the Issuer shall pay the
full amount deducted to the relevant taxing authority or other authority in
accordance with applicable law.
(b)    In addition, the Issuer agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges, or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to any Liquidity Provider
Agreement (hereinafter “Other Taxes”).
(c)    Subject to the provisions set forth in this Section 2.08, the Issuer will
indemnify each Purchaser, the Administrative Agent and each Owner for the full
amount of Taxes or Other Taxes (including, without limitation, any Taxes or
Other Taxes imposed by any jurisdiction on amounts payable under this Section
2.08) paid by such Purchaser, the Administrative Agent and each Owner and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto, provided, that such Purchaser, the Administrative Agent or such
Owner, in making a demand for indemnity, shall provide the Issuer with a
certificate from the relevant taxing authority or from a responsible officer of
such Person stating or otherwise evidencing that such Person has made payment of
such Taxes or Other Taxes and will provide a copy of or extract from
documentation, if available, furnished by such taxing authority evidencing
assertion or payment of such Taxes or Other Taxes. Whenever any Taxes are
payable by the Issuer, within 30 days thereafter the Issuer shall send to the
applicable Purchaser, the Administrative Agent and any applicable Owner a
certified copy of an original official receipt received by the Issuer showing
payment thereof. If the Issuer fails to pay any Taxes when due to the
appropriate taxing authority or fails to remit to the applicable Purchaser, the
Administrative Agent and any applicable Owner the required receipts or other
required documentary evidence, the Issuer shall indemnify such Person for any
incremental Taxes, interest or penalties that such Person is legally required to
pay as a result of any such failure. The agreements in this subsection shall
survive the termination of this Agreement, the Series Supplement and the payment
of the Series 2011-1 Notes.
(d)    On or before the date it becomes a Series 2011-1 Noteholder (and, so long
as it may properly do so, periodically thereafter, as may be required by
applicable law, to keep forms up to date), (i) any Series 2011-1 Noteholder that
is organized under the laws of a jurisdiction outside the United States of
America shall deliver to the Indenture Trustee and the Paying Agent any
certificates, documents or other evidence that shall be required by the Internal
Revenue Code or Treasury Regulations issued pursuant thereto to establish its
exemption from existing United States federal withholding requirements,
including two original copies of Internal Revenue Service (A) Form W-8BEN
(claiming treaty benefits), (B) Form W-8BEN (claiming exemption for portfolio
interest under Section 881(c) of the Internal Revenue Code, but only in the case
of a Series 2011-1 Noteholder that has certified, represented and warranted in
writing to the Indenture Trustee and Paying Agent that it is none of (w) a
“bank” as defined in Section 881(c)(3)(A) of the Internal Revenue Code (or any
person acting on behalf of such a bank), (x) a 10-percent shareholder (within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code) of the Issuer
or any Affiliate thereof, (y) a controlled foreign corporation related to the
Issuer or any Affiliate thereof (within the meaning of Section 864(d)(4) of the
Internal Revenue Code) or (z) a “conduit entity” as described in Section 1.881-3
of the Unites

13

--------------------------------------------------------------------------------

Exhibit 10.60

States Treasury Regulations), or (C) Form W-8ECI, or, in each case, any
successor applicable form, properly completed and duly executed by such Series
2011-1 Noteholder certifying that it is entitled to receive payments under this
Agreement without deduction or withholding of any United States federal income
taxes, and (ii) any Series 2011-1 Noteholder not described in the foregoing
clause (i) shall deliver to the Indenture Trustee and the Paying Agent any
certificates, documents or other evidence that shall be required by the Internal
Revenue Code or Treasury Regulations issued pursuant thereto to establish its
exemption from existing United States federal backup withholding requirements,
including two original copies of Internal Revenue Service Form W-9, properly
completed and duly executed by such Series 2011-1 Noteholder certifying that it
is a “United States person.” On or before the date it becomes entitled to any
payment under this Agreement, the Series Supplement or the Fee Letter, the
Administrative Agent and each Owner shall deliver to the Indenture Trustee and
the Paying Agent any certificates, documents or other evidence that shall be
required by the Internal Revenue Code or Treasury Regulations issued pursuant
thereto to establish an exemption from existing United States federal
withholding and backup withholding requirements.
(e)    Prior to the first Distribution Date following the effective date of
FATCA on which a Managing Agent or a Purchaser will be entitled to receive
payments with respect to the Series 2011-1 Notes, the Indenture, the Series
Supplement and this Agreement, the Managing Agent and each Purchaser shall take
any action (including entering into any agreement with the Internal Revenue
Service) and complete, execute and deliver to the Issuer, the Servicer, the
Indenture Trustee and the Paying Agent (with a copy to the Managing Agent in the
case of a Purchaser), duly executed copies of such forms, certifications or
other information or assurances, in each case, as may reasonably be required in
order to permit payment of such amounts without deduction or withholding under
FATCA for or on account of any taxes in respect of any payments or deposits of
funds to or for the account of such Managing Agent or Purchaser hereunder and
under the Series 2011-1 Notes, the Indenture and the Series Supplement.
(f)    If any Person does not comply with Section 2.08(d) or 2.08(e), amounts
payable to such Person under this Section 2.08 shall be limited to amounts that
would have been payable under this section if such Person had so complied.
(g)    All Taxes and Other Taxes owing under this Section 2.08 shall be payable
in accordance with Section 7.11.
SECTION 2.09.    Funding Losses.
(a)    If, for any reason, a principal payment with respect to (i) any CP
Tranche shall occur on any date which is not the last day of the applicable
Interest Period or (ii) any Eurodollar Tranche shall occur on any date which is
not the last day of the applicable Eurodollar Tranche Period, in each case, the
Issuer shall compensate each Purchaser, upon demand, for all funding losses by
paying to such Purchaser an amount equal to the sum of (x) the amount of
interest which would have accrued on the relevant Tranche but for such
prepayment through the last day of the relevant Interest Period or Eurodollar
Tranche Period, as applicable, less the interest earned by such Purchaser by
investing such funds in investments permissible (in the case of the Conduit
Purchaser) for the commercial paper program of the Conduit Purchaser and (y) all
reasonable out-of-pocket expenses which such Purchaser may sustain or incur as a
consequence of such prepayment. Such amounts shall be payable by the Issuer
pursuant to Section 4.01(c) of the Series Supplement.
(b)    In addition to the foregoing, the Issuer shall compensate each Owner,
upon its written demand, for all losses, expenses and liabilities on account of
any liquidation or reemployment of deposits or other funds acquired by such
party to make, fund or maintain a Tranche, (i) if by reason of the acts or
omissions of the Issuer, the funding of any CP Tranche or Eurodollar Tranche
does not occur on a date specified therefor in the relevant funding request;
(ii) if for any reason any payment, prepayment or conversion of principal of any
CP Tranche or Eurodollar Tranche occurs on a date which is not the last day of
the Interest Period (in the case of a CP Tranche) or Eurodollar Tranche Period
(in the case of a Eurodollar Tranche) for such Tranche

14

--------------------------------------------------------------------------------

Exhibit 10.60

or (iii) as a consequence of any required conversion of any CP Tranche or
Eurodollar Tranche to a Tranche for which interest is calculated at another Rate
Type prior to the last day of the Interest Period (in the case of a CP Tranche)
or Eurodollar Tranche Period (in the case of a Eurodollar Tranche) for the
relevant Tranche. A certificate setting forth in reasonable detail the reasons
for and the amount of such demand submitted to the Issuer by such Owner, shall
be conclusive and binding for all purposes, absent manifest error. Such amounts
shall be payable by the Issuer pursuant to Section 4.01(c) of the Series
Supplement.
SECTION 2.10.    Nonrecourse Obligations. Notwithstanding any provision in any
other Section of this Agreement to the contrary, the obligation of the Issuer to
pay any amounts payable to a Purchaser or any other Owner pursuant to Sections
2.06, 2.07, 2.08, 2.09, 5.02 and 7.08 of this Agreement shall be without
recourse to the Issuer (or its assignee, if applicable), the Servicer (or any
Person acting on behalf of any of them), the Indenture Trustee or any other
Owner or any affiliate, officer or director of any of them, and the obligation
of the Issuer to pay any amounts hereunder shall be limited solely to the
application of Pool Collections and other amounts (collectively, the “Available
Amounts”) required to be distributed to the Managing Agents, on behalf of the
related Purchasers, in the Indenture and the Series Supplement, to the extent
that such amounts are available for distribution. In the event that amounts
payable to a Purchaser or any other Owner pursuant to this Agreement exceed the
Available Amounts, the excess of the amounts due hereunder (and subject to this
Section 2.10) over the Available Amounts paid shall not constitute a “claim”
under Section 101(5) of the Federal Bankruptcy Code against the applicable party
until such time as such party has Available Amounts.
SECTION 2.11.    Extension of Term. (a) The Issuer may, at any time during the
period which is no more than sixty (60) days or less than forty-five (45) days
immediately preceding the Commitment Termination Date (as such Commitment
Termination Date may have previously been extended pursuant to this Section
2.11), request that the then applicable Commitment Termination Date (the
“Existing Termination Date”) be extended for an additional period of 364 days.
Any such request shall be in writing and delivered to each Managing Agent, and
shall be subject to the following conditions: (a) at no time will any Committed
Purchaser’s Commitment have a remaining term of more than 364 days (or if less,
the number of days remaining between the Existing Termination Date and the
Program Termination Date) and, if any such request would result in any Committed
Purchaser’s Commitment having a remaining term of more than 364 days or
extending beyond the Program Termination Date, such request shall be deemed to
have been made for such number of days so that, after giving effect to such
extension on the date requested, such remaining term will not exceed 364 days
and will not extend beyond the Program Termination Date, and (b) none of the
Committed Purchasers shall have any obligation to extend the Commitment
Termination Date at any time. Each Managing Agent will (on behalf of the related
Committed Purchasers) respond to any such request by providing a response to the
Issuer, the Servicer and each other Managing Agent not later than thirty (30)
days prior to the Existing Termination Date, provided, that a failure by any
Managing Agent to respond on or before the thirtieth day prior to the Existing
Termination Date shall be deemed to be a rejection of the requested extension.
(b) If fewer than 100% of the Managing Agents have consented to the proposed
extension of the Existing Termination Date, then a Term-Out Period shall be
deemed to have commenced with respect to each Nonrenewing Group and: (i) on or
before the Existing Termination Date, the Issuer shall establish with the
Indenture Trustee or its nominee in the name of the Indenture Trustee for the
benefit of the Nonrenewing Group, a Term-Out Period Account; (ii) to the extent
such Nonrenewing Group is a CP Funding Purchaser Group, (A) each Committed
Purchaser which is a member of such Nonrenewing Group shall, and hereby
severally agrees to, purchase from each Conduit Purchaser within such
Nonrenewing Group such Committed Purchaser’s Commitment Percentage times the
outstanding CP Tranches of such Conduit Purchaser for a purchase price equal to
the full outstanding amount thereof plus accrued and unpaid interest thereon and
(B) each such Conduit Purchaser hereby agrees to sell such CP Tranches to such
Committed Purchasers on the terms set forth in the immediately preceding clause;
and (iii) each Committed Purchaser which is a member of such Nonrenewing Group
shall, and each such Committed Purchaser hereby severally

15

--------------------------------------------------------------------------------

Exhibit 10.60

agrees to, fund a deposit into such Term-Out Period Account in an amount equal
to such Committed Purchaser’s Commitment Percentage times the excess of (A) the
Purchaser Group Limit of the Nonrenewing Group over (B) the sum of the
Outstanding Tranche Amounts for each Tranche funded by the Purchasers in such
Nonrenewing Group.
ARTICLE III    
CONDITIONS PRECEDENT
SECTION 3.01.     Conditions Precedent to Effectiveness. The effectiveness of
this Agreement is subject to the satisfaction of each of the following
conditions on or prior to the date hereof:
(a)    The Administrative Agent (or its counsel) shall have received an executed
counterpart signature page of this Agreement, duly executed by each of the
parties hereto;
(b)    The Seventh Omnibus Amendment shall have become effective in accordance
with its terms; and
(c)    All fees required to be paid on or prior to the date hereof in accordance
with the Fee Letter and the Administrative Agent Fee Letter shall have been paid
in full in accordance with the terms thereof.
SECTION 3.02.     Conditions Precedent to Purchase. The Purchase is subject to
the satisfaction of each of the following conditions on or prior to the Closing
Date (any or all of which may be waived by the Managing Agents in their sole and
absolute discretion):
(a)    The Managing Agents shall have received on or before the Closing Date
each of the items listed on Schedule I hereto, each (unless otherwise indicated)
dated as of the Closing Date, in form and substance reasonably satisfactory to
the Managing Agents;
(b)    The Series Supplement, substantially in the form set forth herein as
Exhibit E, shall have become effective in accordance with its terms;
(c)    All of the conditions precedent set forth in the Indenture to the
issuance of the Series 2011-1 Notes shall have been satisfied and all of the
terms, covenants, agreements and conditions of this Agreement, the Indenture,
the Series Supplement and each other Transaction Document to be complied with
and performed by Cartus, CFC, the Issuer, the Transferor, the Servicer, Realogy
or the Indenture Trustee, as the case may be, by the Closing Date shall have
been complied with or otherwise waived by the Managing Agents;
(d)    Each of the representations and warranties of Cartus, CFC, the Issuer,
the Transferor, the Servicer, Realogy or the Indenture Trustee made in this
Agreement, the Indenture, the Series Supplement and each other Transaction
Document shall be true and correct in all material respects as of the Closing
Date as though made as of such time (except to the extent that they expressly
relate to an earlier or later time);
(e)    No Amortization Event, Servicer Default or Event of Default or event that
with the giving of notice or lapse of time or both would constitute such an
Amortization Event, Servicer Default or Event of Default shall have occurred and
be continuing (before and after giving effect to the Purchase);
(f)    Immediately after giving effect to the Purchase, no Series 2011-1 Asset
Amount Deficiency shall exist and be continuing;
(g)    All fees required to be paid on or prior to the Closing Date in
accordance with the Fee Letter and the Administrative Agent Fee Letter shall
have been paid in full in accordance with the terms

16

--------------------------------------------------------------------------------

Exhibit 10.60

thereof;
(h)    Each Managing Agent of a CP Funding Purchaser Group shall have received a
written confirmation from each of the Rating Agencies that the Purchase
hereunder will not result in a downgrade or withdrawal of the rating of the
Commercial Paper Notes of the Conduit Purchasers in the related Purchaser Group
or shall have confirmed to the Administrative Agent that no such written
confirmation from the Rating Agencies is necessary to maintain such rating;
(i)    The Series 2007-1 Notes shall have been redeemed and cancelled, and all
amounts owed by the Issuer under the Amended and Restated Note Purchase
Agreement relating to the Series 2007-1 Notes, dated as of July 6, 2007, among
the Issuer, Cartus, as Servicer, the financial institutions and commercial paper
conduits party thereto, and CA-CIB, as Administrative Agent and Lead Arranger
shall have been paid in full; and
(j)    No Material Adverse Effect shall have occurred.
SECTION 3.03.    Conditions Precedent to each Increase. The funding of any
Increase under this Agreement shall be subject to the satisfaction, as of the
applicable Increase Date, of each of the following conditions:
(a)    Each of the representations and warranties of Cartus, CFC, the Issuer,
the Transferor, the Servicer, Realogy or the Indenture Trustee made in this
Agreement, the Indenture, the Series Supplement and each other Transaction
Document shall be true and correct in all material respects as of the Closing
Date as though made as of such time (except to the extent that they expressly
relate to an earlier or later time);
(b)    No Amortization Event, Servicer Default or Event of Default or event that
with the giving of notice or lapse of time or both would constitute such an
Amortization Event, Servicer Default or Event of Default shall have occurred and
be continuing (before and after giving effect to such Increase);
(c)    Immediately after giving effect to such Increase, no Series 2011-1 Asset
Amount Deficiency shall exist and be continuing;
(d)    Each of this Agreement, the Series Supplement, the Series 2011-1 Notes
and each other Transaction Document shall remain in full force and effect; and
(e)    Each Managing Agent shall have received such other approvals, documents,
agreements, certificates or opinions as it may reasonably request.
ARTICLE IV    
REPRESENTATIONS AND WARRANTIES
SECTION 4.01.    Representations and Warranties of the Issuer. Each of the
representations and warranties made by the Issuer as of the Closing Date
pursuant to the Indenture and the Series Supplement is incorporated herein by
reference for the benefit of the Purchasers, the Managing Agents and the
Administrative Agent. In addition, the Issuer hereby represents and warrants to
the Purchasers, the Managing Agents and the Administrative Agent as of the
Closing Date and each date of any Increase that:
(a)    The Series 2011-1 Notes have been duly and validly authorized, and when
duly executed and authenticated in accordance with the terms of the Indenture
and the Series Supplement, and when duly delivered to and paid for by the
Purchasers in accordance with this Agreement, will be duly and validly issued
and outstanding and will be entitled to the benefits of the Indenture, the
Series Supplement and this Agreement.

17

--------------------------------------------------------------------------------

Exhibit 10.60

(b)    Each of the Indenture, the Series Supplement and, assuming the due
authorization, execution and delivery by each of the other parties thereto, this
Agreement and the Series Supplement, is in full force and effect and no default
or other event or circumstance has occurred thereunder or in connection
therewith that could result in the termination of any such agreement or any
other interruption of the ongoing performance of the obligations by the Issuer
under each such agreement.
(c)    Assuming the accuracy of the representations and warranties of the
Purchasers contained in Section 7.05 and their compliance with the agreements
set forth therein, it is not necessary, in connection with the offer, sale and
delivery of the Series 2011-1 Notes to the Purchasers, to register the Series
2011-1 Notes under the Securities Act or to qualify the Indenture or the Series
Supplement under the Trust Indenture Act of 1939, as amended;
(d)    The Issuer is a limited liability company duly formed and validly
existing in good standing under the laws of the State of Delaware and has full
power and authority to own its properties and to conduct its business as such
properties are presently owned and as such business is presently conducted, is
qualified to do business and is in good standing as a foreign limited liability
company and has obtained all necessary licenses and approvals in all
jurisdictions in which the ownership or lease of property or the conduct of its
business requires such qualification, licenses or approvals and in which the
failure so to qualify or to obtain such licenses and approvals or to preserve
and maintain such qualification, licenses or approvals could reasonably be
expected to give rise to a Material Adverse Effect;
(e)    The Issuer (i) has all necessary limited liability company power and
authority (A) to execute and deliver this Agreement, the Series 2011-1 Notes,
the Series Supplement and the other Transaction Documents to which it is a party
and (B) to perform its obligations under this Agreement, the Series 2011-1
Notes, the Series Supplement and the other Transaction Documents to which it is
a party and (ii) has duly authorized by all necessary action the execution,
delivery and performance by it of, and the consummation by it of the
transactions provided for in, this Agreement, the Series 2011-1 Notes, the
Series Supplement and the other Transaction Documents to which it is a party.
Each of this Agreement, the Series 2011-1 Notes and the Series Supplement
constitute the legal, valid and binding obligations of the Issuer enforceable
against the Issuer in accordance with its terms, except (A) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (B) as such enforceability may be limited by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.
(f)    The execution, delivery and performance by it of, and the consummation by
it of the transactions contemplated by, this Agreement, the Series 2011-1 Notes,
the Series Supplement and the other Transaction Documents to which it is a
party, and the fulfillment by it of the terms hereof and thereof, will not (i)
conflict with, result in any breach of any of the terms and provisions of, or
constitute (with or without notice or lapse of time or both) a default under (A)
the certificate of formation or the limited liability company agreement of the
Issuer or (B) any material indenture, loan agreement, mortgage, deed of trust,
or other agreement or instrument to which the Issuer is a party or by which it
or any of its respective properties is bound, (ii) result in the creation or
imposition of any Lien (other than Permitted Liens) on any of the Pledged Assets
pursuant to the terms of any such material indenture, loan agreement, mortgage,
deed of trust, or other material agreement or instrument other than this
Agreement and the other Transaction Documents or (iii) conflict with or violate
any federal, state, local or foreign law (including without limitation,
Environmental Laws) or any decision, decree, order, rule or regulation
applicable to the Issuer or of any Governmental Authority having jurisdiction
over the Issuer, which conflict or violation described in this clause (iii),
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
(g)    (i) There is no action, suit, proceeding or investigation pending or, to
the best knowledge of the Issuer, threatened, against the Issuer before any
Governmental Authority and (ii) the Issuer is not subject to any order,
judgment, decree, injunction, stipulation or consent order of or with any

18

--------------------------------------------------------------------------------

Exhibit 10.60

Governmental Authority that, in the case of either of the foregoing clauses (i)
and (ii), (A) asserts the invalidity of this Agreement, the Series 2011-1 Notes,
the Series Supplement or any other Transaction Document, (B) seeks to prevent
the consummation of any of the transactions contemplated by this Agreement, the
Series 2011-1 Notes, the Series Supplement or any other Transaction Document,
(C) seeks any determination or ruling that, in the reasonable judgment of the
Issuer, would materially and adversely affect the performance by the Issuer of
its obligations under this Agreement, the Series 2011-1 Notes, the Series
Supplement or any other Transaction Document or the validity or enforceability
of this Agreement, the Series 2011-1 Notes, the Series Supplement or any other
Transaction Document or (D) individually or in the aggregate for all such
actions, suits, proceedings and investigations could reasonably be expected to
have a Material Adverse Effect.
(h)    Except where the failure to obtain or make such authorization, consent,
order, approval or action could not reasonably be expected to have a Material
Adverse Effect, all authorizations, consents, orders and approvals of, or other
actions by, any Governmental Authority having jurisdiction over the Issuer that
are required to be obtained by the Issuer in connection with the due execution,
delivery and performance by the Issuer of this Agreement, the Series 2011-1
Notes, the Series Supplement or any other Transaction Document to which it is a
party and the consummation by the Issuer of the transactions contemplated by
this Agreement, the Series 2011-1 Notes, the Series Supplement and the other
Transaction Documents to which it is a party have been obtained or made and are
in full force and effect.
(i)    The Issuer is not, and is not controlled by, an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended;
(j)    On and immediately after the Closing Date, the Issuer (after giving
effect to the issuance of the Series 2011-1 Notes) will remain Solvent.
(k)    No proceeds of the Purchase or any Increase hereunder will be used (i)
for a purpose that violates, or would be inconsistent with, Regulation T, U or X
promulgated by the Board of Governors of the Federal Reserve System from time to
time or (ii) to acquire any security in any transaction which is subject to
Section 13 or 14 of the Securities Exchange Act of 1934, as amended.
(l)    As of the Closing Date and as of each Increase Date, unless otherwise
previously disclosed to the Managing Agents, the written information furnished
by the Issuer pursuant to or in connection with any Transaction Document or any
transaction contemplated herein or therein was, as of the date originally
furnished, true and correct in all material respects and not otherwise
materially misleading.
ARTICLE V    
COVENANTS AND INDEMNITIES
SECTION 5.01.    Covenants of the Issuer and Servicer. Unless the Managing
Agents shall otherwise consent in writing:
(a)    Each of the Issuer and the Servicer will perform and observe for the
benefit of the Owners each of the covenants and agreements required to be
performed or observed by it in the Transaction Documents to which it is a party.
(b)    The Servicer hereby covenants and agrees to furnish to each Managing
Agent: (i) promptly after the execution thereof, copies of all amendments of and
waivers with respect to the Transaction Documents and (ii) copies of all
financial and other reports that the Servicer is required to furnish pursuant to
Sections 3.07(c), 3.08 and 3.09 of the Transfer and Servicing Agreement.
(c)    The Issuer hereby covenants and agrees to furnish or cause to be
furnished to each Managing Agent:

19

--------------------------------------------------------------------------------

Exhibit 10.60

(i)    as soon as available and in any event within 55 days after the end of
each of the first three fiscal quarters of each fiscal year of Realogy, copies
of the unaudited consolidated balance sheets of Realogy and its consolidated
subsidiaries, the related unaudited statements of cash flow for Realogy and the
related unaudited statements of earnings and stockholders’ equity of Realogy in
each case for such fiscal quarter and for the period from the beginning of such
fiscal year through the end of such fiscal quarter and certified by the chief
financial officer or a vice president responsible for financial administration
of Realogy, all of the foregoing to be prepared in conformity with GAAP applied
consistently throughout the periods reflected therein (subject to normal
year-end adjustments and without footnote disclosures);
(ii)    as soon as available and in any event within 100 days after the end of
each fiscal year of Realogy, copies of the consolidated balance sheet of Realogy
and its consolidated subsidiaries as at the end of such fiscal year and the
related statements of earnings and cash flows and stockholders’ equity of
Realogy and its consolidated subsidiaries for such fiscal year, setting forth in
each case in comparative form the corresponding figures for the preceding fiscal
year and prepared in conformity with GAAP applied consistently throughout the
periods reflected therein, certified by independent certified public accountants
of nationally recognized standing in the United States of America as shall be
selected by Realogy;
(iii)    promptly after the filing thereof, and concurrently with the delivery
to any creditors of Realogy, copies of all reports on Form 8-K which Realogy
files with the Securities and Exchange Commission or any national securities
exchange;
(iv)    as soon as available and in any event within 55 days after the end of
each of the first three fiscal quarters of each fiscal year of Cartus, copies of
the unaudited consolidated balance sheets of Cartus and its consolidated
subsidiaries and copies of the statements of earnings of Cartus and its
consolidated subsidiaries, in each case for such fiscal quarter and for the
period from the beginning of such fiscal year through the end of such fiscal
quarter and certified by the chief financial officer or controller of Cartus,
all of the foregoing to be prepared in accordance with Cartus’ customary
management accounting practices as in effect on the date hereof and need not be
prepared in conformity with GAAP; and
(v)    as soon as available and in any event within 120 days after the end of
each fiscal year of Cartus, copies of the unaudited balance sheet and copies of
the statements of earnings of Cartus and its consolidated subsidiaries, in each
case certified by the chief financial officer or controller of Cartus, all of
the foregoing to be prepared in accordance with Cartus’ customary management
accounting practices as in effect on the date hereof and need not be prepared in
conformity with GAAP.
As long as Realogy is required or permitted to file reports under the Securities
Exchange Act of 1934, as amended, a copy of its report on Form 10-K shall
satisfy the requirements of Section 5.01(c)(ii) of this Agreement and a copy of
its report on Form 10-Q shall satisfy the requirements of Section 5.01(c)(i) of
this Agreement. Information required to be delivered pursuant to Section
5.01(c)(i), (ii) and (iii) shall be deemed to have been delivered on the date on
which it has been posted on (i) Realogy’s website on the Internet at
www.realogy.com or (ii) sec.gov/edgar/searchedgar/webusers.htm.
(d)    The Servicer shall prepare and deliver to each Managing Agent, (i) a copy
of each Receivables Activity Report prepared and delivered by the Servicer
pursuant to the Transfer and Servicing Agreement, together with a certificate of
a vice president responsible for financial administration of the Servicer to the
effect that, to the knowledge of the Servicer, no Amortization Event or event or
circumstance which, with the giving of notice or the passage of time or both,
would constitute an Amortization Event shall

20

--------------------------------------------------------------------------------

Exhibit 10.60

have occurred and be continuing (which certification may be made directly on
such Receivables Activity Report) or, if any such event shall have occurred and
be continuing, specifying in reasonable detail the nature thereof and the
action, if any, taken or proposed to be taken by the Servicer with respect
thereto.
(e)    The Issuer shall furnish to the Managing Agents:
(i)    promptly, and in any event within one (1) Business Day, after the Issuer
obtains knowledge of the occurrence of any Amortization Event, or event or
circumstance which, with the giving of notice or the passage of time, or both,
would constitute an Amortization Event, a written statement of an Authorized
Officer of the Issuer describing such event and the action, if any, that such
Person proposes to take with respect thereto, in each case in reasonable detail;
(ii)    notice of the occurrence of any event or events which have had or would
reasonably be expected to have a material adverse effect on the condition or
operations, financial or otherwise, of any of Cartus, CFC, the Transferor, the
Issuer or the Servicer;
(iii)    copies of each report (including, without limitation, each Receivables
Activity Report), notice, opinion of counsel, officer’s certificate or financial
statement delivered or required to be delivered by the Issuer to any Person
(including, without limitation, any Applicable Series Enhancer) under the
Transaction Documents, at the time the Issuer delivers or is required to deliver
the same thereunder, and
(iv)    promptly upon request by any Managing Agent, such other information,
documents, records or reports with respect to the Pledged Assets, the
Transaction Documents or the condition or operations, financial or otherwise, of
any of Cartus, CFC, the Transferor, the Issuer, the Servicer or Realogy as any
Managing Agent may from time to time reasonably request.
(f)    The Servicer shall furnish to the Managing Agents:
(i)    promptly, and in any event within one (1) Business Day, after the
Servicer obtains knowledge of the occurrence of any Amortization Event, or event
or circumstance which, with the giving of notice or the passage of time, or
both, would constitute an Amortization Event, a written statement of an
Authorized Officer of the Servicer describing such event and the action, if any,
that the Servicer proposes to take with respect thereto, in each case in
reasonable detail;
(ii)    notice of the occurrence of any event or events which have had or would
reasonably be expected to have a material adverse effect on the condition or
operations, financial or otherwise, of the Servicer;
(iii)    copies of each report (including, without limitation, each Receivables
Activity Report), notice, opinion of counsel, officer’s certificate or financial
statement delivered or required to be delivered by the Servicer to any Person
(including, without limitation, any Applicable Series Enhancer) under the
Transaction Documents, at the time the Servicer delivers or is required to
deliver the same thereunder, and
(iv)    promptly upon request by any Managing Agent, such other information,
documents, records or reports with respect to the Pledged Assets, the
Transaction Documents or the condition or operations, financial or otherwise, of
any of the Servicer or Realogy as any Managing Agent may from time to time
reasonably request.
(g)    Upon reasonable prior notice and during regular business hours, the
Servicer will permit independent certified public accountants selected by the
Administrative Agent and which have agreed to follow the scope of an audit
approved by the Required Managing Agents, (i) to examine and make copies of and
abstracts from, and to conduct accounting reviews of, all records, files, books
of account, data bases

21

--------------------------------------------------------------------------------

Exhibit 10.60

and information in the possession or under the control of the Servicer relating
to the Receivables and the other Pledged Assets and (ii) to visit the offices
and properties of the Servicer for the purpose of examining any materials
described in the preceding clause (i) and to discuss matters relating to the
Receivables and the other Pledged Assets or the performance by the Servicer of
its obligations under any Transaction Document to which it is a party with any
Authorized Officers of the Servicer having knowledge of such matters; provided,
however, that (A) such audits will occur no more frequently than twice per year
unless a Servicer Default has occurred and is continuing and (B) after the
occurrence of a Servicer Default, the Administrative Agent and each Managing
Agent or their respective agents and representatives shall be permitted upon
reasonable prior notice and during regular business hours to conduct such audits
at any time without any limitation as to number. The Servicer will pay all costs
and expenses reasonably incurred by such Managing Agent in connection with (i)
the first audit in any calendar year conducted pursuant to this Section 5.01(g)
and (ii) if a Servicer Default has occurred and is continuing, each other audit
conducted by or on behalf of the Administrative Agent or any Managing Agent
pursuant to this Section 5.01(g).
(h)    The Issuer shall instruct the Indenture Trustee, upon redemption, or
payment in full, of all amounts payable in respect of the Series 2011-1 Notes
pursuant to the terms thereof and of the Indenture, to furnish to the Managing
Agents a notice of such redemption.
(i)        [Reserved]
(j)        The Transferor shall hold, either directly or indirectly 100% of the
membership interests of the Issuer while the Series 2011-1 Notes are
outstanding. The Transferor shall not sell, pledge or otherwise transfer such
membership interests without the prior written consent of the Required Managing
Agents.
(k)        CFC shall hold, either directly or indirectly, 100% of the common
stock of the Transferor while the Series 2011-1 Notes are outstanding. CFC shall
not sell, pledge or otherwise transfer such common stock without the prior
written consent of the Required Managing Agents.
(l)        Cartus shall hold, either directly or indirectly, 100% of the common
stock of CFC while the Series 2011-1 Notes are outstanding. Cartus shall not
sell, pledge or otherwise transfer such common stock without the prior written
consent of the Required Managing Agents unless the debt secured by such pledge
was incurred in compliance with Section 7.3(j) of the Purchase Agreement and the
terms of such pledge include provisions to the effect that (i) the pledgee has
no right, title or interest in or to any assets of CFC other than its rights to
receive, as assignee of Cartus, any dividends or other distributions properly
declared and paid or made in respect of CFC’s common stock and (ii) the pledgee
agrees, that it will not: (x) until after the payment in full of the Notes,
exercise any rights it may have under such pledge to foreclose on such stock or
to exercise voting rights with respect thereto, including any rights to
nominate, elect or remove the independent members of the board of directors or
managers of CFC or rights to amend its organizational documents and (y) until
one year and one day after payment in full of the Notes, exercise any rights it
may have to institute a voluntary bankruptcy proceeding on behalf of CFC.
(m)    Subject to Section 7.01, neither the Issuer nor the Servicer shall waive,
modify or amend, or consent to any waiver, modification or amendment of, any of
the terms, provisions or conditions of any of the Transaction Documents or the
Lockbox Agreements or the form of, and information required to be reported in,
the Receivables Activity Report without the prior written consent of the
Required Managing Agents. The Issuer hereby covenants and agrees to furnish, and
to cause CFC and the Transferor to furnish to each Managing Agent promptly after
the execution thereof, copies of all amendments of and waivers with respect to
the Transaction Documents or the Lockbox Agreements. The Issuer shall not amend
its certificate of formation or limited liability company agreement without the
prior written consent of the Required Managing Agents.

22

--------------------------------------------------------------------------------

Exhibit 10.60

(n)    Neither the Issuer nor the Servicer shall consolidate with or merge with
or into any other Person or convey, transfer or sell all or substantially all of
its properties or assets to any other Person without the prior written consent
of the Required Managing Agents.
(o)    Until the Series Outstanding Amount has been reduced to zero, if the
Indenture requires the Issuer to obtain the prior consent of an Applicable
Series Enhancer to any amendment to the Transaction Documents or the taking of
(or refraining from taking) any other action, the Issuer shall not take such
action (or refrain from taking such action) unless it has received the prior
written consent of the Required Managing Agents.
SECTION 5.02.    Indemnification. The Issuer shall indemnify and hold harmless
each Owner, the Administrative Agent, each Managing Agent and their respective
officers, directors, employees, agents and representatives (each an “Indemnified
Party” and collectively, the “Indemnified Parties”), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses (including legal and accounting fees), or disbursements
of any kind or nature whatsoever (collectively, “Losses”) as incurred (payable
promptly upon written request), for or on account of or arising from or in
connection with or otherwise with respect to any breach of any representation or
warranty of the Issuer in this Agreement or in any certificate delivered
pursuant hereto, or for any failure to comply with any Transaction Document, or
failure to maintain a first priority security interest in the Pledged Assets,
excluding however (i) Losses to the extent resulting from the bad faith, gross
negligence or willful misconduct of the Indemnified Party and (ii) recourse for
Receivables which are uncollectible solely due to the Obligor’s financial
inability to pay. Such Losses shall be payable in accordance with Section 7.11
of this Agreement.
ARTICLE VI    
THE ADMINISTRATIVE AGENT AND THE MANAGING AGENTS
SECTION 6.01.    Authorization and Action. Each Purchaser hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement and any related agreement,
instrument and document as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such powers as are reasonably incidental
thereto. The Administrative Agent reserves the right, in its sole discretion,
but subject to such restrictions as may be set forth with respect to the
Purchasers in this Agreement or any related agreement, instrument or document,
to exercise any rights and remedies under this Agreement or any related
agreement, instrument or document executed and delivered pursuant hereto, or
pursuant to applicable law, and also to agree to any amendment, modification or
waiver of this Agreement or any related agreement, instrument and document, in
each instance, on behalf of the Purchasers. Notwithstanding anything herein or
elsewhere to the contrary, the Administrative Agent shall not be required to
take any action which exposes the Administrative Agent to personal liability or
which is contrary to this Agreement or applicable law. The appointment and
authority of the Administrative Agent hereunder shall terminate on the date
after the Amortization Period has commenced on which the Series Outstanding
Amount has been reduced to zero and all other amounts owed by the Issuer under
this Agreement have been paid in full.
SECTION 6.02.    Administrative Agent’s Reliance, Etc. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable to any Purchaser for any action taken or omitted to be taken by
it or them as Administrative Agent under or in connection with this Agreement or
any related agreement, instrument or document except for its or their own gross
negligence or willful misconduct. Without limiting the foregoing, the
Administrative Agent: (a) may consult with legal counsel (including counsel for
the Issuer, the Servicer, any Managing Agent or the Indenture Trustee),
independent public accountants and other experts selected by it and shall not be
liable to the Purchaser for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts; (b) makes no warranty or representation to the Purchasers and shall not
be responsible to the Purchasers for

23

--------------------------------------------------------------------------------

Exhibit 10.60

any statements, warranties or representations made in or in connection with this
Agreement or in connection with any related agreement, instrument or document;
(c) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or any
related agreement, instrument or document on the part of the Issuer, the
Indenture Trustee, the Servicer or any Purchaser or Managing Agent or to inspect
the property (including the books and records) of the Issuer, the Indenture
Trustee, the Servicer, any Purchaser or any Managing Agent; (d) shall not be
responsible to the Purchasers for the due execution, legality, validity,
enforceability, genuineness or sufficiency of value of this Agreement or any
related agreement, instrument or document; (e) shall not be deemed to be acting
as any Purchaser’s trustee or otherwise in a fiduciary capacity hereunder or in
connection with any related agreement, instrument or document; and (f) shall
incur no liability to any Purchaser under or in respect of this Agreement or any
related agreement, instrument or document by acting upon any notice (including
notice by telephone), consent, certificate or other instrument or writing (which
may be by telex or facsimile) believed by it to be genuine and signed or sent by
the proper party or parties.
SECTION 6.03.    Administrative Agent and Affiliates. To the extent that the
Administrative Agent or any of its Affiliates shall become a Series 2011-1
Noteholder, the Administrative Agent or such Affiliate, in such capacity, shall
have the same rights and powers under this Agreement and each related agreement,
instrument and document as would any Purchaser and may exercise the same as
though it were not the Administrative Agent, or such Affiliate, as the case may
be. The Administrative Agent and its Affiliates may generally engage in any kind
of business with the Issuer, the Servicer, the Managing Agents, the Indenture
Trustee, the Transferor, Cartus, CFC, Realogy or any of their respective
Affiliates and any Person who may do business with or own securities of any of
the foregoing, all as if it were not the Administrative Agent or such Affiliate,
as the case may be, and without any duty to account therefor to any Purchaser.
SECTION 6.04.    Purchase Decision. Each Purchaser acknowledges that it has,
independently and without reliance upon the Administrative Agent or any of its
Affiliates, and based on such documents and information as it has deemed
appropriate, made its own evaluation and decision to enter into this Agreement
and to purchase the Series 2011-1 Notes. Each Purchaser also acknowledges that
it will, independently and without reliance upon the Administrative Agent or any
of its Affiliates, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own decisions in taking or not
taking action under this Agreement or any related agreement, instrument or other
document.
SECTION 6.05.    Indemnification of the Administrative Agent. The Committed
Purchasers severally agree to indemnify the Administrative Agent, ratably in
accordance with their respective Committed Percentages from time to time, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses, or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of this Agreement or
any related agreement, instrument or document or any action taken or omitted by
the Administrative Agent under this Agreement, or any related agreement,
instrument or document; provided, however, that no Committed Purchaser shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses, or disbursements
resulting from the Administrative Agent’s gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, the Committed
Purchasers severally (to the extent the Administrative Agent is not reimbursed
by the Issuer or the Servicer for such expenses) agree to reimburse the
Administrative Agent, ratably in accordance with their Committed Percentages
from time to time, promptly upon demand, for any out-of-pocket expenses
(including reasonable counsel fees) incurred by the Administrative Agent at the
request or at the direction of the Required Managing Agents in connection with
the administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or any related agreement,
instrument or document.
SECTION 6.06.    Successor Administrative Agent. The Administrative Agent may
resign at any time by giving thirty (30) days’ notice thereof to the Managing
Agents, the Issuer, the Servicer and the

24

--------------------------------------------------------------------------------

Exhibit 10.60

Indenture Trustee and such resignation shall become effective upon the
appointment and acceptance of a successor Administrative Agent as described
below. Upon any such resignation, the Managing Agents shall have the right to
appoint a successor Administrative Agent approved by the Issuer and the Servicer
(which approval will not be unreasonably withheld, delayed or conditioned). If
no successor Administrative Agent shall have been so appointed by the Managing
Agents and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Managing Agents, appoint a
successor Administrative Agent approved by the Issuer and the Servicer (which
approval will not be unreasonably withheld, delayed or conditioned), which
successor Administrative Agent shall be (a) either (i) a commercial bank having
a combined capital and surplus of at least $250,000,000 or (ii) an Affiliate of
such bank and (b) experienced in the types of transactions contemplated by this
Agreement. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Administrative Agent, and the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. After any retiring Administrative Agent’s resignation or
removal hereunder as Administrative Agent, the provisions of this Article VI
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent hereunder.
SECTION 6.07.    Authorization and Action of Managing Agents. Each Conduit
Purchaser and each Committed Purchaser of each Purchaser Group hereby appoints
and authorizes the Managing Agent with respect to such Purchaser Group to take
such action as agent on its behalf and to exercise such powers under this
Agreement, the Series Supplement, the Indenture and the other related documents
as are delegated to the Managing Agents by the terms hereof and thereof,
together with such powers as are reasonably incidental thereto. In furtherance,
and without limiting the generality, of the foregoing, each Conduit Purchaser
and each Committed Purchaser hereby appoints the related Managing Agent as its
agent to execute and deliver all further instruments and documents, and agrees
to take all further action that the related Managing Agent may deem necessary or
appropriate or that a Conduit Purchaser or a Committed Purchaser may reasonably
request in order to perfect, protect or more fully evidence the interests of
such Purchasers hereunder, or to enable any of them to exercise or enforce any
of their respective rights hereunder or under the related Series 2011-1 Notes
and such other instruments or notices, as may be necessary or appropriate for
the purposes stated hereinabove.
SECTION 6.08.    Successor Managing Agent. A Managing Agent may resign at any
time, effective upon the appointment and acceptance of a successor Managing
Agent as provided below, by giving written notice thereof to each other Managing
Agent, each related Conduit Purchaser, each related Committed Purchaser, the
Issuer and the Servicer. Upon any such resignation, the members of the related
Purchaser Group acting jointly shall appoint a successor Managing Agent. Upon
the acceptance of any appointment as Managing Agent hereunder by a successor
Managing Agent, such successor Managing Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Managing Agent, and the retiring Managing Agent shall be discharged from its
duties and obligations under this Agreement. After any retiring Managing Agent’s
resignation hereunder as Managing Agent, the provisions of this Article VI shall
continue to inure to its benefit as to any actions taken or omitted to be taken
by it while it was Managing Agent under this Agreement. The successor Managing
Agent shall promptly notify the Issuer, the Servicer and the Indenture Trustee
of its appointment hereunder.
SECTION 6.09.    Payments by a Managing Agent. Unless specifically allocated to
a Conduit Purchaser or a Committed Purchaser pursuant to the terms of this
Agreement, all amounts received by a Managing Agent on behalf of the related
Purchasers shall be paid by such Managing Agent to such Purchasers (at the
account specified in writing to such Managing Agent) on the Business Day
received by such Managing Agent, unless such amounts are received after 2:00
p.m. (New York time) on such Business Day, in which case such Managing Agent
shall use its reasonable efforts to pay such amounts, on such Business Day, but,

25

--------------------------------------------------------------------------------

Exhibit 10.60

in any event, shall pay such amounts not later than 11:00 a.m. (New York time)
the following Business Day.
ARTICLE VII    
MISCELLANEOUS
SECTION 7.01.    Amendments, Waivers and Consents, Etc. No amendment to or
waiver of (a) any provision of this Agreement nor consent to any departure by
the Issuer therefrom, shall in any event be effective unless the same shall be
in writing and signed by (i) the Issuer and the Required Managing Agents (with
respect to an amendment) or (ii) the Required Managing Agents (with respect to a
waiver or consent by them) or the Issuer (with respect to a waiver or consent by
it), as the case may be, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given, and (b)
any provision of any other Transaction Document (other than this Agreement) nor
consent to any departure by any party therefrom, shall in any event be effective
without the prior written consent of the Required Managing Agents, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided that, with respect to the foregoing
clauses (a) and (b) above, the Issuer shall have given prior written notice to
the Rating Agencies of each such amendment or waiver, and provided further that,
with respect to the foregoing clauses (a) and (b), without the prior written
consent of each affected Purchaser, no amendment or waiver shall: (i) reduce the
amount of principal or Monthly Interest that is payable on account of the Series
2011-1 Notes or delay any scheduled date for payment thereof; (ii) increase the
Stated Amount of the Series 2011-1 Notes or the Commitment of any Committed
Purchaser hereunder; (iii) modify any yield protection or indemnity provision
which expressly inures to the benefit of the Owners or its assignees or
participants, (iv) modify the calculation of the Series 2011-1 Required
Enhancement Amount or change (directly or indirectly) the definitions of
“Aggregate Adjustment Amount,” “Minimum Enhancement Percentage,” “Loss Reserve
Ratio,” “Dilution Reserve Ratio,” “Servicing Reserve Ratio” or “Yield Reserve
Ratio” or any defined term used in such definitions or employed in the
calculation of such amounts, (v) reduce the Fees or amounts owed to any
Nonrenewing Purchaser in respect of its Term-Out Deposit Amounts or delay any
scheduled date for payment thereof, (vi) release the Performance Guarantor for
obligations under the Performance Guaranty, (vii) waive the occurrence of any
Amortization Event arising pursuant to clause (u), (v) or (w) of Section 6.01 of
the Series Supplement, (viii) change (directly or indirectly) the definition of
“Change in Control” or any defined term used in such definition or (ix) modify
the provisions of this Section 7.01. This Agreement and the other agreements,
instruments and documents executed and delivered pursuant hereto contain a final
and complete integration of all prior expressions by the parties hereto and
thereto with respect to the subject matter hereof and thereof and shall
constitute the entire agreement among the parties hereto and thereto with
respect to the subject matter hereof and thereof, superseding all prior oral or
written understandings.
SECTION 7.02.    Notices. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including telex
communication and communication by facsimile copy) and mailed, telexed,
transmitted or delivered, as to each party hereto, at its address set forth
under its name on Schedule III or at such other address as shall be designated
by such party in a written notice to the other parties hereto. All such notices
and communications shall be effective, upon receipt, or in the case of delivery
by mail, five (5) days after being deposited in the United States mails, or, in
the case of notice by telex, when telexed against receipt of answer back, or in
the case of notice by facsimile copy, when verbal communication of receipt is
obtained.
SECTION 7.03.    No Waiver; Remedies; Rights of Purchasers, Etc.. No failure on
the part of the Administrative Agent, the Purchasers, the Managing Agents or the
Issuer to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right
SECTION 7.04.    Binding Effect; Assignability.

26

--------------------------------------------------------------------------------

Exhibit 10.60

(a)    This Agreement shall be binding upon and inure to the benefit of, each of
the Issuer, the Administrative Agent, the Purchasers, the Managing Agents and
their respective successors and permitted assigns, subject to the further
provisions of this Section 7.04.
(b)    The Issuer shall not assign any of its rights and obligations hereunder
or any interest herein without the prior written consent of the Managing Agents.
(c)    Subject to the terms and provisions of the Series Supplement, a Purchaser
may, assign or sell undivided participation interests of its rights and
obligations hereunder or under a Series 2011-1 Note or any interest herein or in
the Series 2011-1 Notes to any Person (including, without limitation, a sale by
any Conduit Purchaser to its related Liquidity Providers or Program Support
Providers); provided that, no such assignment or sale may be made to Cartus or
any Affiliate thereof. Any assignment or sale of a participation interest by a
Purchaser to a Person (other than a Liquidity Provider or Program Support
Provider) pursuant to this Section 7.04(c) shall be effected pursuant to an
Assignment and Acceptance Agreement in substantially the form of Exhibit A
hereto. Notwithstanding the foregoing, a Purchaser shall, so long as no
Amortization Event has occurred and is continuing, obtain the consent of the
Issuer (such consent not to be unreasonably withheld, delayed or conditioned) in
connection with an assignment of its obligations hereunder and under a Series
2011-1 Note to any Person other than a sale by a Conduit Purchaser to (i)
another commercial paper conduit managed by the related Managing Agent whose
commercial paper notes are not rated lower than A-2 by S&P or lower than P-2 by
Moody’s or (ii) any Liquidity Provider or Program Support Provider.
(d)    The Administrative Agent may assign at any time its rights and
obligations hereunder to an Affiliate without the consent of the Purchasers or
the Issuer and such assignment shall be effective upon written notice thereof to
the Purchasers, the Issuer, the Servicer and the Indenture Trustee.
(e)    This Agreement shall create and constitute the continuing obligations of
the parties hereto in accordance with its terms, and shall remain in full force
and effect until the date on which all Commitments to fund hereunder have been
terminated and the Series Outstanding Amount has been paid in full; provided,
however, that the rights and remedies with respect to any breach of any
representation and warranty made by the Issuer pursuant to Article V and, the
rights and remedies described in Sections 2.06, 2.07, 2.08, 2.09, 5.02, 7.08,
7.09, 7.11 and 7.12 shall be continuing and shall survive any termination of
this Agreement.
SECTION 7.05.    Securities Laws; Series 2011-1 Note as Evidence of
Indebtedness.
(a)    Each Purchaser hereby acknowledges and agrees and represents and warrants
that the Series 2011-1 Note purchased by it pursuant to this Agreement will be
acquired for investment only and not with a view to any public distribution
thereof nor with any intent of conducting any initial resale thereof under Rule
144A or analogous private offering exemption, and that such Purchaser will not
offer to sell or otherwise dispose of a Series 2011-1 Note so acquired by it (or
any interest therein) in violation of any of the registration requirements of
the Securities Act or any applicable state or other securities laws. Each
Purchaser also acknowledges the restrictions on ownership and transfers set
forth in Section 5.02 of the Series Supplement and agrees to all terms thereof.
Without limiting the foregoing, each Purchaser hereby makes the representations
and warranties and agrees to the covenants required of Noteholders under Section
5.02 of the Series Supplement.
(b)    It is the intent of the Issuer and each Purchaser that, for federal,
state, foreign and local income and franchise tax purposes, the Series 2011-1
Notes will be indebtedness of the Issuer secured by the Pledged Assets. The
Issuer and each Purchaser agree to treat the Series 2011-1 Notes for purposes of
all federal, state and local income and franchise taxes and for any other tax
imposed on or measured by income as indebtedness of the Issuer.
SECTION 7.06.    SUBMISSION TO JURISDICTION. EACH PARTY HERETO HEREBY

27

--------------------------------------------------------------------------------

Exhibit 10.60

IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE OR
FEDERAL COURT SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK, NEW
YORK, OVER ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, AND HEREBY (a) IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR
FEDERAL COURT; (b) IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY
DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING; AND (c) IRREVOCABLY APPOINTS CORPORATION SERVICE COMPANY (THE
“PROCESS AGENT”), WITH AN OFFICE ON THE DATE HEREOF AT 111 EIGHTH AVENUE, NEW
YORK, NEW YORK 10011, UNITED STATES OF AMERICA, AS ITS AGENT TO RECEIVE ON
BEHALF OF IT AND ITS PROPERTY SERVICE OF COPIES OF THE SUMMONS AND COMPLAINT AND
ANY OTHER PROCESS THAT MAY BE SERVED IN ANY SUCH ACTION OR PROCEEDING. SUCH
SERVICE MAY BE MADE BY MAILING OR DELIVERING A COPY OF SUCH PROCESS IN CARE OF
THE PROCESS AGENT AT THE PROCESS AGENT’S ABOVE ADDRESS, AND EACH PARTY HERETO
HEREBY IRREVOCABLY AUTHORIZES AND DIRECTS THE PROCESS AGENT TO ACCEPT SUCH
SERVICE ON ITS BEHALF. EACH PARTY HERETO AGREES TO ENTER INTO ANY AGREEMENT
RELATING TO SUCH APPOINTMENT THAT THE PROCESS AGENT MAY CUSTOMARILY REQUIRE AND
TO PAY THE PROCESS AGENT’S CUSTOMARY FEES UPON DEMAND. AS AN ALTERNATIVE METHOD
OF SERVICE, EACH PARTY HERETO ALSO IRREVOCABLY CONSENTS TO THE SERVICE OF ANY
AND ALL PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF
SUCH PROCESS TO SUCH PARTY AT ITS ADDRESS SPECIFIED PURSUANT TO SECTION 7.02.
NOTHING IN THIS SECTION 7.06 SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AFFECT THE RIGHT OF ANY
PARTY HERETO TO BRING ANY ACTION OR PROCEEDING AGAINST THE OTHER PARTY HERETO OR
ANY OF ITS PROPERTIES IN THE COURTS OF ANY OTHER JURISDICTION.
SECTION 7.07.    GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW BUT OTHERWISE
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. TO THE EXTENT PERMITTED BY LAW,
EACH OF THE PARTIES HERETO HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE, AMONG
THE ISSUER AND ANY PURCHASER OR THE ADMINISTRATIVE AGENT ARISING OUT OF,
CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP BETWEEN THEM IN
CONNECTION WITH THIS AGREEMENT. INSTEAD, ANY DISPUTE RESOLVED IN COURT WILL BE
RESOLVED IN A BENCH TRIAL WITHOUT A JURY.
SECTION 7.08.    Costs and Expenses. The Issuer agrees to pay on demand to (i)
the Administrative Agent, each Managing Agent and each Purchaser all reasonable
costs and expenses in connection with the preparation, execution, delivery and
administration (including rating agency fees, costs and expenses and all
out-of-pocket costs and expenses incurred in connection with due diligence) of
this Agreement, the Series Supplement, the Liquidity Provider Agreements and the
other documents to be delivered by the Issuer or each Purchaser in connection
herewith and therewith, including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for each of the Administrative Agent, each
Purchaser and Liquidity Provider with respect thereto and with respect to
advising each of the Administrative Agent, each Managing Agent and each
Purchaser, as to its respective rights and remedies under this Agreement and the
other documents delivered hereunder or in connection herewith and (ii) to the
Administrative Agent, each Managing Agent and each Purchaser, all reasonable
costs and expenses, if any (including reasonable counsel fees and expenses), in
connection with the enforcement of this Agreement, and the other documents
delivered hereunder or in connection herewith. Such costs and expenses shall be
payable in accordance with Section

28

--------------------------------------------------------------------------------

Exhibit 10.60

7.11 of this Agreement.
SECTION 7.09.    No Proceedings.
(a)    The Issuer, the Servicer, the Administrative Agent, each Managing Agent
and each Purchaser each hereby agrees that it will not institute against, or
join any other Person in instituting against, any Conduit Purchaser any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding
under any federal or state bankruptcy or similar law for one year and a day
after the latest maturing Commercial Paper Note issued by such Conduit Purchaser
has been paid.
(b)    Each Purchaser, each Managing Agent and the Administrative Agent each
hereby agrees that it will not institute against, or join any other Person in
instituting against, the Issuer any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding under any federal or state bankruptcy or
similar law for one year and a day after the latest maturing Note issued by the
Issuer has been paid.
SECTION 7.10.    Execution in Counterparts; Severability. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement. In case any provision in or obligation under this Agreement shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or the validity,
legality and enforceability of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
SECTION 7.11.    Limited Recourse Obligations.
(a)    Notwithstanding any provision in any other section of this Agreement to
the contrary, the Purchasers, the Managing Agents and the Administrative Agent
each hereby acknowledge and agree that the Issuer’s payment obligations under
Sections 2.06, 2.07, 2.08, 2.09, 5.02 and 7.08 shall be without recourse to the
Servicer or the Indenture Trustee (or any Affiliate, officer, director, employee
or agent of any of them) and shall be limited to the extent of funds available
for payment of the foregoing amounts under Section 4.01(c) of the Series
Supplement.    

        (b)    Anything contained in this Agreement or any other Transaction
Document to the contrary notwithstanding, all payments to be made by any Conduit
Purchaser under this Agreement shall be made by such Conduit Purchaser solely
from available cash, which shall be limited to the (a) proceeds of collections
and other amounts payable by or on behalf of the Issuer to such Conduit
Purchaser in connection with any of the Transaction Documents and (b) proceeds
of the issuance of Commercial Paper Notes (collectively “Available Funds”). No
recourse shall be had against any Conduit Purchaser personally or against any
incorporator, shareholder, officer, director or employee of such Conduit
Purchaser with respect to any of the covenants, agreements, representations or
warranties of such Conduit Purchaser contained in this Agreement, or any other
Transaction Document, it being understood that such covenants, representations
or warranties are enforceable only to the extent of Available Funds. The
Administrative Agent, each Managing Agent and each Committed Purchaser hereby
acknowledge that, pursuant to the terms and conditions of this Agreement and the
other Transaction Documents, no Conduit Purchaser shall be required to make any
payments to the Administrative Agent any Managing Agent or any Committed
Purchaser, either as compensation for services rendered, reimbursement for out
of pocket expenses, indemnification, or otherwise, except to the extent such
Conduit Purchaser has Available Funds to make such payment.
SECTION 7.12.    Confidentiality. Each Purchaser, Managing Agent and the
Administrative Agent agree to maintain the confidentiality of any and all
information regarding the Originator, Realogy, Cartus, CFC, ARSC and the Issuer
obtained in accordance with the terms of this Agreement or provided to the
Managing Agents and the Administrative Agent in contemplation of entering into
this Agreement and that

29

--------------------------------------------------------------------------------

Exhibit 10.60

is, in either such case, not publicly available (including, without limitation,
financial and operational information and reports concerning the above-described
parties and/or the Receivables); provided, however, that any Purchaser, Managing
Agent and/or the Administrative Agent may reveal such information (a) (i) as
necessary or appropriate in connection with the administration or enforcement of
this Agreement or such Purchaser’s funding of its purchase of a Series 2011-1
Note hereunder and (ii) as necessary or appropriate in connection with obtaining
any Acknowledgement Letter under Section 7.3(j) of the Purchase Agreement from
other creditors of Cartus (b) as required by law, government regulation, court
proceeding or subpoena, (c) to applicable Rating Agencies, any Liquidity
Provider, Program Support Provider, participant, assignee or potential Liquidity
Provider, Program Support Provider, participant or assignee, (d) to any
nationally recognized statistical rating organization in compliance with Rule
17g-5 under the Securities Exchange Act of 1934 or (e) to legal counsel and
auditors of such Purchaser and the Administrative Agent. Notwithstanding
anything herein to the contrary, none of the Originator, Realogy, Cartus, CFC,
ARSC or the Issuer shall have any obligation to disclose to any Purchaser,
Managing Agent or the Administrative Agent or their assignees any personal and
confidential information relating to a Transferred Employee. Anything herein to
the contrary notwithstanding, each party hereto and any successor or assign of
any of the foregoing (and each employee, representative or other agent of any of
the foregoing) may disclose to any and all Persons, without limitation of any
kind, the “tax treatment” and “tax structure” (in each case, within the meaning
of Treasury Regulation Section 1.6011-4) of the transactions contemplated herein
and all materials of any kind (including opinions or other tax analyses) that
are or have been provided to any of the foregoing relating to such tax treatment
or tax structure, and it is hereby confirmed that each of the foregoing have
been so authorized since the commencement of discussions regarding the
transactions.
SECTION 7.13.    USA PATRIOT Act Each Purchaser that is subject to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Issuer that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Issuer, which information includes the name and
address of the Issuer and other information that will allow such Purchaser to
identify the Issuer in accordance with the Act.





30

--------------------------------------------------------------------------------

Exhibit 10.60

IN WITNESS WHEREOF, the parties have caused this Note Purchase Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.


APPLE RIDGE FUNDING LLC, as Issuer




By: /s/Eric J. Barnes            
Name: Eric J. Barnes
Title: Senior Vice President &
Chief Financial Officer


CARTUS CORPORATION, as Servicer




By: /s/Eric J. Barnes            
Name: Eric J. Barnes
Title: Senior Vice President &
Chief Financial Officer














--------------------------------------------------------------------------------

Exhibit 10.60

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Administrative Agent, a
Managing Agent, a Committed Purchaser and Lead Arranger




By: /s/Kostantina Kourmpetis        
Name: Kostantina Kourmpetis
Title: Managing Director




By: /s/Vincent Fleury            
Name: Vincent Fleury
Title: Managing Director and Global Head


ATLANTIC ASSET SECURITIZATION LLC, as a Conduit Purchaser




By: /s/Kostantina Kourmpetis        
Name: Kostantina Kourmpetis
Title: Managing Director




By: /s/Vincent Fleury            
Name: Vincent Fleury
Title: Managing Director & Global Head


--------------------------------------------------------------------------------

Exhibit 10.60

THE BANK OF NOVA SCOTIA, as a Managing Agent and a Committed Purchaser




By: /s/Luke Evans            
Name: Luke Evans
Title: Director




LIBERTY STREET FUNDING LLC, as a Conduit Purchaser




By: /s/Jill A. Russo            
Name: Jill A. Russo
Title: Vice President
















--------------------------------------------------------------------------------

Exhibit 10.60

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Managing Agent and a Committed
Purchaser




By: /s/Elizabeth R. Wagner        
Name: Elizabeth R. Wagner
Title: Vice President


--------------------------------------------------------------------------------

Exhibit 10.60

BARCLAYS BANK PLC, as a Managing Agent




By: /s/Jamie Pratt            
Name: Jamie Pratt
Title: Director




SALISBURY RECEIVABLES COMPANY LLC, as a Committed Purchaser and a Conduit
Purchaser




By: /s/John McCarthy            
Name: John McCarthy
Title: Vice President






--------------------------------------------------------------------------------

Exhibit 10.60

SCHEDULE I
CONDITIONS PRECEDENT DOCUMENTS






Attached


--------------------------------------------------------------------------------

Exhibit 10.60

SCHEDULE II
PURCHASER GROUP INFORMATION
Managing Agent
Conduit Purchaser(s)
Committed Purchaser(s)
Commitment
Purchaser Group Limit
Type
Crédit Agricole Corporate and Investment Bank
Atlantic Asset Securitization LLC


Crédit Agricole Corporate and Investment Bank
$175,000,000
$175,000,000
CP Funding Purchaser Group
The Bank of Nova Scotia
Liberty Street Funding LLC
The Bank of Nova Scotia
$100,000,000
$100,000,000
CP Funding Purchaser Group


Wells Fargo Bank, N.A.
N/A
Wells Fargo Bank, N.A.
$75,000,000
$75,000,000
Balance Sheet Purchaser Group
Barclays Bank PLC
Salisbury Receivables Company LLC
Salisbury Receivables Company LLC
$50,000,000
$50,000,000
CP Funding Purchaser Group
 
 
 
 
 
 
 
TOTAL
$400,000,000
$400,000,000
 





--------------------------------------------------------------------------------

Exhibit 10.60

SCHEDULE III
NOTICE INFORMATION






Apple Ridge Funding LLC
40 Apple Ridge Road, Suite 4C45
Danbury, Connecticut 06810
Attention: Controller
Telephone: 203-205-3056
Facsimile: 203-205-1335
 
 
 
Cartus Corporation
40 Apple Ridge Road
Danbury, Connecticut 06810
Attention: Controller
Telephone: 203-205-3400
Facsimile: 203-205-6575
 
 
 
Crédit Agricole Corporate and Investment Bank


as Administrative Agent:


1301 Avenue of the Americas
New York, New York 10019
Attention: Matthew Croghan
Telephone: 212-261-7819
Facsimile: 917-849-5584


as Managing Agent or Committed Purchaser:


1301 Avenue of the Americas
New York, New York 10019
Attention: Tina Kourmpetis
Telephone: 212-261-7814
Facsimile: 917-849-5584
 
Atlantic Asset Securitization LLC
1301 Avenue of the Americas
New York, New York 10019
Attention: Tina Kourmpetis
Telephone: 212-261-7814
Facsimile: 917-849-5584
 
 
 


--------------------------------------------------------------------------------

Exhibit 10.60

The Bank of Nova Scotia
1 Liberty Plaza, 26th Floor
New York, NY 10006
 
For Credit Matters:
Attention:  Luke Evans, Director
Telephone: (212) 225-5118
Facsimile:  (212) 225-5274
Email:  luke_evans@scotiacapital.com
 
For Fundings, Paydowns, and Invoices:
Attention:  Vilma Pindling
Telephone:  (212) 225-5410
Facsimile:  (212) 225-6465
Email:  vilma_pindling@scotiacapital.com
 
For Monthly Reporting and Compliance:
Attention:  William Sun
Telephone:  (212) 225-5331
Facsimile:  (212) 225-5290
Email:  william_sun@scotiacapital.com
Email:  liberty_street@scotiacapital.com
 
 
Liberty Street Funding LLC
c/o 1 Liberty Plaza, 26th Floor
New York, NY  10006
 
For Credit Matters:
Attention:  Luke Evans, Director
Telephone: (212) 225-5118
Facsimile:  (212) 225-5274
Email:  luke_evans@scotiacapital.com
 
For Fundings, Paydowns, and Invoices:
Attention:  Vilma Pindling
Telephone:  (212) 225-5410
Facsimile:  (212) 225-6465
Email:  vilma_pindling@scotiacapital.com
 
For Monthly Reporting and Compliance:
Attention:  William Sun
Telephone:  (212) 225-5331
Facsimile:  (212) 225-5290
Email:  william_sun@scotiacapital.com
 
 
 
Wells Fargo Bank, National Association
6 Concourse Parkway, Suite 1450
Atlanta, GA  30328


For Credit Matters:
Attention: Elizabeth Wagner / Ryan Tozier
Telephone: 404-732-0819 / 404-732-0812
Facsimile: 855-818-1937 / 855-818-1936
E-mail: elizabeth.wagner@wellsfargo.com / ryan.tozier@wellsfargo.com


For Operations Related Matters:
Attention: Tim Brazeau / Floria Whitcomb
Telephone: 404-732-0822 / 404-732-0811
Facsimile: 855-818-1932 / 877-584-5496
E-mail: timothy.s.brazeau@wellsfargo.com / floria.whitcomb@wellsfargo.com
 


--------------------------------------------------------------------------------

Exhibit 10.60

 
 
Barclays Bank PLC
Salisbury Receivables Company LLC
745 Seventh Avenue
New York, NY 10019
Attention: Janette Lieu
Telephone: 212-528-7475
Facsimile: 917-265-1116
Email: janette.lieu@barcap.com; john.mccarthy@barcap.com; asgreports@barcap.com
and barcapconduitops@barcap.com
 
 
 





--------------------------------------------------------------------------------

Exhibit 10.60

EXHIBIT A


FORM OF ASSIGNMENT AND ACCEPTANCE
[Date]
ASSIGNMENT AND ACCEPTANCE, dated __________________ (this “Assignment and
Acceptance”), among _________________ (“Assignor”) and _________________
(“Assignee”).
Reference is made to the Note Purchase Agreement, dated as of December 14, 2011
(the “Note Purchase Agreement”), among Apple Ridge Funding LLC, as Issuer,
Cartus Corporation, as Servicer, the commercial paper conduits from time to time
parties thereto, as Conduit Purchasers, the financial institutions from time to
time parties thereto, as Committed Purchasers, the Persons from time to time
parties thereto, as Managing Agents and Crédit Agricole Corporate and Investment
Bank, as Administrative Agent. Capitalized terms defined in the Note Purchase
Agreement are used herein with the same meanings.
1. (a) Assignor hereby sells and assigns, without recourse to Assignee, and
Assignee hereby purchases and assumes, without recourse to, or representation or
warranty of any kind (except as set forth below) from Assignor, effective as of
the Effective Date (as defined below), a ____% interest (the “Assigned
Interest”) in all of Assignor’s rights and obligations under the Note Purchase
Agreement and under any other “Transaction Documents” (as defined below),
including, without limitation, the Series 2011-1 Note, together with the rights
of Assignor to payment in respect of outstanding principal and accrued and
unpaid interest relating to such Assigned Interest.
(b)    From and after the Effective Date, (i) Assignee shall be a party to and
be bound by the provisions of the Note Purchase Agreement and, to the extent of
the interests assigned pursuant to this Assignment and Acceptance, have the
rights and obligations of a Committed Purchaser thereunder and under the (x)
Indenture and (y) the Series Supplement (the Note Purchase Agreement, the
Indenture, the Series Supplement and related documents, collectively, the
“Transaction Documents”), and (ii) to the extent of the interests assigned by
this Assignment and Acceptance, Assignor shall relinquish its rights and be
released from its obligations under the Note Purchase Agreement and the other
Transaction Documents.
2.     Assignor hereby represents and warrants that the Assigned Interest to be
sold hereby is owned by Assignor free and clear of any liens, claims or
encumbrances created by Assignor. Except as otherwise set forth in the foregoing
sentence, or as otherwise agreed in writing by Assignor, Assignor makes no
representation or warranty and assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Note
Purchase Agreement, the Series 2011-1 Notes or any other Transaction Document or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of the Note Purchase Agreement, the Series 2011-1 Notes or any other
Transaction Document or the condition or value of any Pledged Assets or the
creation, perfection or priority of any interest therein created under the
Transaction Documents, or (ii) the business condition (financial or otherwise),
operations, properties or prospects of the Issuer, the Servicer or any Affiliate
of either the Issuer or the Servicer or the performance or observance by any
party of any of its obligations under any Transaction Document.
4.    Assignee hereby (i) confirms that it has received a copy of the Note
Purchase Agreement, the Indenture, the Series Supplement and such other
Transaction Documents and other documents and information requested by it, and
that it has, independently and without reliance upon the Administrative Agent,
Assignor or any other Purchaser, and based on such documentation and information
as it has deemed appropriate, made its own decision to enter into this
Assignment and Acceptance; (ii) agrees that it shall,


--------------------------------------------------------------------------------

Exhibit 10.60

independently and without reliance upon the Administrative Agent, Assignor, any
Purchaser or any Managing Agent and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under any of the Transaction Documents; (iii)
confirms that it is eligible to be an assignee Committed Purchaser under the
terms of the Note Purchase Agreement; (iv) appoints and authorizes each of the
Administrative Agent and the Indenture Trustee to take such action on its behalf
and to exercise such powers and discretion under the Note Purchase Agreement and
the other Transaction Documents as are delegated to the Administrative Agent
and/or the Indenture Trustee by the terms hereof and thereof, together with such
powers and discretion as are reasonably incidental thereto; (v) agrees that it
shall perform in accordance with their terms all of the obligations that by the
terms of the Note Purchase Agreement are required to be performed by it as a
Committed Purchaser; (vi) specifies as its address for notices, the offices set
forth beneath its name on the signature page hereof; [and] (vii) represents and
warrants that this Assignment and Acceptance has been duly authorized, executed
and delivered by the Assignee pursuant to its corporate powers and constitutes
the legal, valid and binding obligation of the Assignee; and (viii) in the event
that Assignee is organized under the laws of a jurisdiction other than the
United States or a state thereof, represents and warrants that [attached to this
Assignment and Acceptance are] [Assignee has previously delivered to each of the
Administrative Agent and the Indenture Trustee] the forms and certificates
required pursuant to Section 2.08(d) or 2.08(e) of the Note Purchase Agreement,
in each case accurately completed and duly executed, pursuant to which forms and
certificates each of the Issuer, the Servicer and the Indenture Trustee may make
payments to, and deposit funds to or for the account of, the Assignee hereunder
and under the other Transaction Documents without any deduction or withholding
for or on account of any tax or with such withholding or deduction at a reduced
rate.]
5.    The effective date for this Assignment and Acceptance shall be the later
of:
(i) the date on which the Agent accepts this Assignment and Acceptance, and
(ii) ___________, 20___
(the later of such dates being the “Effective Date”).
6.    Upon such acceptance by the Administrative Agent, and from and after the
Effective Date, the Administrative Agent and the Indenture Trustee shall make
all payments under the Note Purchase Agreement and the Assigned Interests
assigned hereby (including, without limitation, all payments of principal,
interest and fees with respect thereto) to Assignee. Assignor and Assignee shall
make all appropriate adjustments in payments under the Note Purchase Agreement
and the Assigned Interests for periods prior to the Effective Date directly
between themselves.
7. THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.




--------------------------------------------------------------------------------

Exhibit 10.60

Legal Name of Assignor:            ______________________
Legal Name of Assignee:            ______________________
Assignee’s Address for Notices:            ______________________
______________________
______________________


(A)    Immediately after giving effect to this Assignment and Acceptance the
amount of Assignee’s Commitment is $ ___________.
(B)    Immediately after giving effect to this Assignment and Acceptance the
aggregate amount of Assignor’s Commitment is $_____________.
(C)    The Assignee is a member of a [CP Funding][Balance Sheet] Purchaser
Group.
The terms set forth herein
are hereby agreed to:            
__________________, as Assignor    
By: ______________________        
Name:                    
Title:                     


___________________, as Assignee
By: ______________________
Name:
Title:


Crédit Agricole Corporate and Investment Bank,
as Administrative Agent
By: ________________________
Name:
Title:


Apple Ridge Funding LLC, as Issuer




By: ________________________
Name:
Title:


--------------------------------------------------------------------------------

Exhibit 10.60





--------------------------------------------------------------------------------

Exhibit 10.60

EXHIBIT B
FORM OF INCREASE NOTICE
U.S. Bank National Association
as Indenture Trustee


Crédit Agricole Corporate and Investment Bank,
as Administrative Agent


[Names of Managing Agents]




Re:    Apple Ridge Funding LLC,
Secured Variable Funding Notes, Series 2011-1


Ladies and Gentlemen:


Pursuant to Section 2.02 of the Note Purchase Agreement, dated as of December
14, 2011 (the “Agreement”), among Apple Ridge Funding LLC, as Issuer, Cartus
Corporation, as Servicer, the commercial paper conduits from time to time
parties thereto, as Conduit Purchasers, the financial institutions from time to
time parties thereto, as Committed Purchasers, the Persons from time to time
parties thereto, as Managing Agents and Crédit Agricole Corporate and Investment
Bank, as Administrative Agent, the Issuer hereby irrevocably requests an
Increase in the Series Outstanding Amount as follows. Terms used herein are used
as defined in or for purposes of the Agreement.


1.    The requested amount of such Increase is $_____________.


2.    The requested Increase Date is _______________.


3.    The requested Rate Type(s) [is][are] _______________.


4.    If any requested Rate Type is the Eurodollar Rate, the requested
Eurodollar Tranche Period(s) [is][are] _______________.


5.    All conditions precedent to the Increase set forth in Section 3.03 of the
Agreement have been satisfied.


6.    From the Monthly Report Section XVI (6):


Adjusted Aggregate Receivable Balance (as of last report):     ______________
Required Asset Amount (after giving effect to Increase):         _____________


The proceeds of such Increase shall be remitted on the Increase Date in
immediately available funds to [specify payment instructions].
Very truly yours,


Apple Ridge Funding LLC


By: __________________________________


--------------------------------------------------------------------------------

Exhibit 10.60

Name:
Title:




--------------------------------------------------------------------------------

Exhibit 10.60

EXHIBIT C
FORM OF STATED AMOUNT REDUCTION REQUEST


[Date]


U.S. Bank National Association
as Indenture Trustee


Crédit Agricole Corporate and Investment Bank,
as Administrative Agent


[Names of Managing Agents]




Re:    Apple Ridge Funding LLC,
Secured Variable Funding Notes, Series 2011-1


Ladies and Gentlemen:


Pursuant to Section 2.05 of the Note Purchase Agreement, dated as of December
14, 2011 (the “Agreement”), among Apple Ridge Funding LLC, as Issuer, Cartus
Corporation, as Servicer, the commercial paper conduits from time to time
parties thereto, as Conduit Purchasers, the financial institutions from time to
time parties thereto, as Committed Purchasers, the Persons from time to time
parties thereto, as Managing Agents and Crédit Agricole Corporate and Investment
Bank, as Administrative Agent, the Issuer hereby irrevocably requests a
reduction in the Stated Amount as follows. Terms used herein are used as defined
in or for purposes of the Agreement.


1.    The requested amount of such reduction is $_____________.


2.    The requested date of such reduction is _______________.




Very truly yours,


Apple Ridge Funding LLC




By: __________________________________
Name:
Title:


--------------------------------------------------------------------------------

Exhibit 10.60

EXHIBIT D
FORM OF STATED AMOUNT INCREASE REQUEST


[Date]


U.S. Bank National Association
as Indenture Trustee


Crédit Agricole Corporate and Investment Bank,
as Administrative Agent


[Names of Managing Agents]




Re:    Apple Ridge Funding LLC,
Secured Variable Funding Notes, Series 2011-1


Ladies and Gentlemen:


Pursuant to Section 2.05 of the Note Purchase Agreement, dated as of December
14, 2011 (the “Agreement”), among Apple Ridge Funding LLC, as Issuer, Cartus
Corporation, as Servicer, the commercial paper conduits from time to time
parties thereto, as Conduit Purchasers, the financial institutions from time to
time parties thereto, as Committed Purchasers, the Persons from time to time
parties thereto, as Managing Agents and Crédit Agricole Corporate and Investment
Bank, as Administrative Agent, the Issuer hereby irrevocably requests an
Increase in the Stated Amount as follows. Terms used herein are used as defined
in or for purposes of the Agreement.


1.    The requested amount of such increase is $_____________.


2.    The requested date of such increase is _______________.
    
3.    The Purchaser Group(s) whose Purchaser Group Limit(s) will be increased
are ________.


4.    The Committed Purchaser(s) whose Commitment(s) will be increased are
____________.


5.    After giving effect to the increase, the Pro Rata Shares will be
_____________________.




Very truly yours,


Apple Ridge Funding LLC




By: __________________________________
Name:
Title:


--------------------------------------------------------------------------------

Exhibit 10.60

EXHIBIT E
FORM OF SERIES SUPPLEMENT
 
Attached
